


Exhibit 10.27

 

[EXECUTION VERSION]

 

AMENDED AND RESTATED TERM LOAN AGREEMENT

 

dated as of

 

November 14, 2014

 

between

 

Corium International, Inc.
as Borrower,

 

The SUBSIDIARY GUARANTORS from Time to Time Party Hereto,

 

and

 

Capital Royalty Partners II L.P., Capital Royalty Partners II — Parallel Fund
“A” L.P., Capital Royalty Partners II - Parallel Fund “B” (Cayman) L.P. and
Capital Royalty Partners II (Cayman) L.P.

 

as Lenders

 

U.S. $45,000,000

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

SECTION 1

DEFINITIONS

1

 

 

 

1.01

Certain Defined Terms

1

 

 

 

1.02

Other Defined Terms

17

 

 

 

1.03

Accounting Terms and Principles

17

 

 

 

1.04

Interpretation

18

 

 

 

1.05

Changes to GAAP

18

 

 

 

SECTION 2

THE COMMITMENT

19

 

 

 

2.01

Commitments

19

 

 

 

2.02

Borrowing Procedures

19

 

 

 

2.03

Financing Fee

19

 

 

 

2.04

Notes

19

 

 

 

2.05

Use of Proceeds

19

 

 

 

SECTION 3

PAYMENTS OF PRINCIPAL AND INTEREST

19

 

 

 

3.01

Repayment

19

 

 

 

3.02

Interest

20

 

 

 

3.03

Prepayments

20

 

 

 

SECTION 4

PAYMENTS, ETC.

22

 

 

 

4.01

Payments

22

 

 

 

4.02

Computations

23

 

 

 

4.03

Notices

23

 

 

 

4.04

Set-Off

23

 

 

 

SECTION 5

YIELD PROTECTION, ETC.

23

 

 

 

5.01

Additional Costs

23

 

 

 

5.02

[Reserved]

24

 

 

 

5.03

Illegality

24

 

 

 

5.04

[Reserved]

25

 

 

 

5.05

Taxes

25

 

 

 

SECTION 6

CONDITIONS PRECEDENT

28

 

 

 

6.01

Conditions to the Borrowing

28

 

 

 

SECTION 7

REPRESENTATIONS AND WARRANTIES

30

 

 

 

7.01

Power and Authority

30

 

i

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

7.02

Authorization; Enforceability

31

 

 

 

7.03

Governmental and Other Approvals; No Conflicts

31

 

 

 

7.04

Financial Statements; Material Adverse Change

31

 

 

 

7.05

Properties

31

 

 

 

7.06

No Actions or Proceedings

35

 

 

 

7.07

Compliance with Laws and Agreements

35

 

 

 

7.08

Taxes

35

 

 

 

7.09

Full Disclosure

35

 

 

 

7.10

Regulation

35

 

 

 

7.11

Solvency

36

 

 

 

7.12

Subsidiaries

36

 

 

 

7.13

Indebtedness and Liens

36

 

 

 

7.14

Material Agreements

36

 

 

 

7.15

Restrictive Agreements

36

 

 

 

7.16

Real Property

36

 

 

 

7.17

Pension Matters

36

 

 

 

7.18

Collateral; Security Interest

37

 

 

 

7.19

Regulatory Approvals

37

 

 

 

SECTION 8

AFFIRMATIVE COVENANTS

37

 

 

 

8.01

Financial Statements and Other Information

37

 

 

 

8.02

Notices of Material Events

39

 

 

 

8.03

Existence; Conduct of Business

40

 

 

 

8.04

Payment of Obligations

40

 

 

 

8.05

Maintenance of Properties; Insurance

40

 

 

 

8.06

Books and Records; Inspection Rights

41

 

 

 

8.07

Compliance with Laws and Other Obligations

41

 

 

 

8.08

Maintenance of Properties, Etc.

41

 

 

 

8.09

Licenses

41

 

 

 

8.10

Action under Environmental Laws

41

 

 

 

8.11

Use of Proceeds

42

 

 

 

8.12

Certain Obligations Respecting Subsidiaries; Further Assurances

42

 

ii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

8.13

Termination of Non-Permitted Liens

43

 

 

 

8.14

Financial Covenants

43

 

 

 

8.15

Intellectual Property

43

 

 

 

SECTION 9

NEGATIVE COVENANTS

44

 

 

 

9.01

Indebtedness

44

 

 

 

9.02

Liens

45

 

 

 

9.03

Fundamental Changes and Acquisitions

46

 

 

 

9.04

Lines of Business

47

 

 

 

9.05

Investments

47

 

 

 

9.06

Restricted Payments

48

 

 

 

9.07

[Reserved]

48

 

 

 

9.08

Sales of Assets, Etc.

48

 

 

 

9.09

Transactions with Affiliates

48

 

 

 

9.10

Restrictive Agreements

49

 

 

 

9.11

Amendments to Material Agreements

49

 

 

 

9.12

Operating Leases

49

 

 

 

9.13

Sales and Leasebacks

49

 

 

 

9.14

Hazardous Material

50

 

 

 

9.15

Accounting Changes

50

 

 

 

9.16

Compliance with ERISA

50

 

 

 

SECTION 10

EVENTS OF DEFAULT

50

 

 

 

10.01

Events of Default

50

 

 

 

10.02

Remedies

53

 

 

 

SECTION 11

MISCELLANEOUS

54

 

 

 

11.01

No Waiver

54

 

 

 

11.02

Notices

54

 

 

 

11.03

Expenses, Indemnification, Etc.

54

 

 

 

11.04

Amendments, Etc.

55

 

 

 

11.05

Successors and Assigns

55

 

 

 

11.06

Survival

57

 

 

 

11.07

Captions

58

 

iii

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

Page

 

 

 

11.08

Counterparts

58

 

 

 

11.09

Governing Law

58

 

 

 

11.10

Jurisdiction, Service of Process and Venue

58

 

 

 

11.11

Waiver of Jury Trial

58

 

 

 

11.12

Waiver of Immunity

59

 

 

 

11.13

Entire Agreement

59

 

 

 

11.14

Severability

59

 

 

 

11.15

No Fiduciary Relationship

59

 

 

 

11.16

Confidentiality

59

 

 

 

11.17

USA PATRIOT Act

59

 

 

 

11.18

Maximum Rate of Interest

60

 

 

 

11.19

Amendment and Restatement

60

 

 

 

SECTION 12

GUARANTEE

60

 

 

 

12.01

The Guarantee

60

 

 

 

12.02

Obligations Unconditional

61

 

 

 

12.03

Reinstatement

61

 

 

 

12.04

Subrogation

62

 

 

 

12.05

Remedies

62

 

 

 

12.06

Instrument for the Payment of Money

62

 

 

 

12.07

Continuing Guarantee

62

 

 

 

12.08

Rights of Contribution

62

 

 

 

12.09

General Limitation on Guarantee Obligations

63

 

SCHEDULES AND EXHIBITS

 

Schedule 1

-

Commitments

 

 

 

Exhibit A

-

Form of Note

Exhibit B

-

Form of PIK Note

Exhibit C

-

Form of Guarantee Assumption Agreement

Exhibit D

-

Form of U.S. Tax Compliance Certificate

Exhibit E

-

Form of Compliance Certificate

Exhibit F

-

Form of Notice of Borrowing

 

iv

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED TERM LOAN AGREEMENT, dated as of November 14, 2014 (this
“Agreement”), among Corium International, Inc., a Delaware corporation (the
“Borrower”), the SUBSIDIARY GUARANTORS from time to time party hereto and the
Lenders from time to time party hereto.

 

RECITALS

 

The Borrower and the Lenders are parties to that certain Term Loan Agreement
dated as of July 13, 2012 (the “Original Agreement”).  Borrower and Lenders wish
to amend and restate the terms of the Original Agreement and advance additional
funds, all on the terms herein set forth.

 

AGREEMENT

 

The parties agree as follows:

 

SECTION 1
DEFINITIONS

 

1.01                        Certain Defined Terms.  As used herein, the
following terms have the following respective meanings:

 

“Acquisition” means any transaction, or any series of related transactions, by
which any Person directly or indirectly, by means of a take-over bid, tender
offer, amalgamation, merger, purchase of assets, or similar transaction having
the same effect as any of the foregoing, (a) acquires any business or all or
substantially all of the assets of any Person engaged in any business,
(b) acquires control of securities of a Person engaged in a business
representing more than 50% of the ordinary voting power for the election of
directors or other governing body if the business affairs of such Person are
managed by a board of directors or other governing body, or (c) acquires control
of more than 50% of the ownership interest in any Person engaged in any business
that is not managed by a board of directors or other governing body.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Agreement” has the meaning set forth in the introduction hereto.

 

“Asset Sale” is defined in Section 9.08.

 

“Asset Sale Proceeds” means the aggregate amount of the cash proceeds received
from any Asset Sale plus, with respect to any non-cash proceeds of an Asset
Sale, the fair market value of such non cash proceeds as determined by the
Lenders, acting reasonably.

 

“Assignment and Acceptance” means an assignment and acceptance entered into by
the Lender and an assignee of the Lender.

 

“Benefit Plan” means any employee benefit plan as defined in Section 3(3) of
ERISA

 

1

--------------------------------------------------------------------------------


 

(whether governed by the laws of the United States or otherwise) to which any
Obligor or Subsidiary thereof incurs or otherwise has any obligation or
liability, contingent or otherwise.

 

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

 

“Borrower” has the meaning set forth in the introduction hereto.

 

“Borrower Intellectual Property” means Intellectual Property owned by or
licensed to any of the Obligors and their Affiliates (other than Essex).

 

“Borrowing” means the borrowing of Loans made by the Lenders according to their
respective Commitments on the Borrowing Date.

 

“Borrowing Date” means the date of the Borrowing (which shall mean the date of
the borrowing of the Loans other than PIK Loans) which shall occur no later than
December 15, 2014 and no earlier than twelve (12) Business Days after the date
hereof.

 

“Business Day” means a day (other than a Saturday or Sunday) on which commercial
banks are not authorized or required to close in New York City.

 

“Called Principal” has the meaning set forth in Section 3.03(a).

 

“Capital Lease Obligations” means, as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal Property which obligations are
required to be classified and accounted for as a capital lease on a balance
sheet of such Person under GAAP and, for purposes of this Agreement, the amount
of such obligations shall be the capitalized amount thereof, determined in
accordance with GAAP.

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group of Persons acting
jointly or otherwise in concert of capital stock representing more than 30% of
the aggregate ordinary voting power represented by the issued and outstanding
capital stock of the Borrower, (b) during any period of twelve (12) consecutive
calendar months, the occupation of a majority of the seats (other than vacant
seats) on the board of directors of the Borrower by Persons who were neither
(i) nominated by the board of directors of the Borrower, nor (ii) appointed by
directors so nominated, or (c) the acquisition of direct or indirect Control of
the Borrower by any Person or group of Persons acting jointly or otherwise in
concert; in each case whether as a result of a tender or exchange offer, open
market purchases, privately negotiated purchases or otherwise; provided,
however, that no Change of Control shall be deemed to occur as the result of any
of the foregoing occurrences if after such occurrence, Essex collectively owns,
directly or indirectly, beneficially or of record, capital stock representing
more than 30% of the aggregate ordinary voting power represented by the issued
and outstanding capital stock of Borrower.

 

“Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, orders, charges, indictments,
prosecutions, informations or other similar processes, assessments or
reassessments, judgments, debts, liabilities, expenses, costs, damages

 

2

--------------------------------------------------------------------------------


 

or losses, contingent or otherwise, whether liquidated or unliquidated, matured
or unmatured, disputed or undisputed, contractual, legal or equitable, including
loss of value, professional fees, including fees and disbursements of legal
counsel on a full indemnity basis, and all costs incurred in investigating or
pursuing any of the foregoing or any proceeding relating to any of the
foregoing.

 

“Closing Date” means the date as of which the Lenders notify the Borrower that
the conditions precedent set forth in Section 6.01 have been satisfied or waived
which notice Lenders undertake to deliver to Borrower immediately after Lenders
have concluded that all such conditions precedent have been satisfied or waived.

 

“Closing Date PIK Loan” has the meaning given to such term in Section 3.02(d).

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time.

 

“Collateral” is defined in the Security Agreement.

 

“Commitment” means, with respect to each Lender, the obligation of such Lender
to make Loans to the Borrower in accordance with the terms and conditions of
this Agreement, which commitment is in the amount set forth opposite such
Lender’s name on Schedule 1 under the caption “Commitment”, as such Schedule may
be amended from time to time.  The aggregate Commitments on the date hereof
equal $45,000,000.

 

“Commitment Period” means the period from and including the Closing Date and
through and including December 15, 2014.

 

“Compliance Certificate” has the meaning given to such term in Section 8.01(c).

 

“Contracts” means contracts, licenses, leases, agreements, obligations,
promises, undertakings, understandings, arrangements, documents, commitments,
entitlements or engagements under which a Person has, or will have, any
liability or contingent liability (in each case, whether written or oral,
express or implied).

 

“Control” means, in respect of a particular Person, the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ability to exercise voting power,
by contract or otherwise.  “Controlling” and “Controlled” have meanings
correlative thereto.

 

“Copyright” is defined in the Security Agreement.

 

“Default” means any event specified in Section 10.01 which constitutes an Event
of Default or which has occurred and, upon the giving of notice, the lapse of
time, or both pursuant to Section 10.01 would, unless cured or waived, become an
Event of Default.

 

“Disclosure Schedules” means the schedules delivered to the Lenders on even date
herewith containing, inter alia, qualifications or exceptions to the
representations and warranties and covenants of the Borrower in Sections 7 and 9
hereof and to the Events of Default in

 

3

--------------------------------------------------------------------------------


 

Section 10.01 hereof.

 

“Dollars” and “$” means lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is a corporation, limited
liability company, partnership or similar business entity incorporated, formed
or organized under the laws of the United States, any State of the United States
or the District of Columbia.

 

“Eligible Transferee” means and includes a commercial bank, an insurance
company, a finance company, a financial institution, any investment fund that
invests in loans or any other “accredited investor” (as defined in Regulation D
of the Securities Act) that is principally in the business of managing
investments or holding assets for investment purposes.

 

“Environmental Law” means any federal, state, provincial or local governmental
law, rule, regulation, order, writ, judgment, injunction or decree relating to
pollution or protection of the environment or the treatment, storage, disposal,
release, threatened release or handling of hazardous materials, and all local
laws and regulations related to environmental matters and any specific
agreements entered into with any competent authorities which include commitments
related to environmental matters.

 

“Equity Interest” shall mean, with respect to any Person, any and all shares,
interests, participations or other equivalents, including membership interests
(however designated, whether voting or nonvoting), of equity of such Person,
including, if such Person is a partnership, partnership interests (whether
general or limited) and any other interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of property of, such partnership, but excluding debt securities
convertible or exchangeable into such equity.

 

“Equivalent Amount” means, with respect to an amount denominated in one
currency, the amount in another currency that could be purchased by the amount
in the first currency determined by reference to the Exchange Rate at the time
of determination.

 

“ERISA” means the United States Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means, collectively, any Obligor, Subsidiary thereof, and any
Person under common control, or treated as a single employer, with any Obligor
or Subsidiary thereof, within the meaning of Section 414(b), (c), (m) or (o) of
the Code.

 

“ERISA Event” means (a) a reportable event as defined in Section 4043 of ERISA
with respect to a Title IV Plan, excluding, however, such events as to which the
PBGC by regulation has waived the requirement of Section 4043(a) of ERISA that
it be notified within 30 days of the occurrence of such event; (ii) the
applicability of the requirements of Section 4043(b) of ERISA with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, to any Title
IV Plan where an event described in paragraph (9), (10), (11), (12) or (13) of
Section 4043(c) of ERISA is reasonably expected to occur with respect to such
plan within the following 30 days; (iii) a withdrawal by any Loan Party or any
ERISA Affiliate thereof from a Title IV Plan or the

 

4

--------------------------------------------------------------------------------


 

termination of any Title IV Plan resulting in liability under Sections 4063 or
4064 of ERISA; (iv) the withdrawal of any Loan Party or any ERISA Affiliate
thereof in a complete or partial withdrawal (within the meaning of Section 4203
and 4205 of ERISA) from any Multiemployer Plan if there is any potential
liability therefore, or the receipt by any Loan Party or any ERISA Affiliate
thereof of notice from any Multiemployer Plan that it is in reorganization or
insolvency pursuant to Section 4241 or 4245 of ERISA; (v) the filing of a notice
of intent to terminate, the treatment of a plan amendment as a termination under
Section 4041 or 4041A of ERISA, or the commencement of proceedings by the PBGC
to terminate a Title IV Plan or Multiemployer Plan; (vi) the imposition of
liability on any Loan Party or any ERISA Affiliate thereof pursuant to Sections
4062(e) or 4069 of ERISA or by reason of the application of Section 4212(c) of
ERISA; (vii) the failure by any Loan Party or any ERISA Affiliate thereof to
make any required contribution to a Plan, or the failure to meet the minimum
funding standard of Section 412 of the Code with respect to any Title IV Plan
(whether or not waived in accordance with Section 412(c) of the Code) or the
failure to make by its due date a required installment under Section 430 of the
Code with respect to any Title IV Plan or the failure to make any required
contribution to a Multiemployer Plan; (viii) the determination that any Title IV
Plan is considered an at-risk plan or a plan in endangered to critical status
within the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304
and 305 of ERISA; (ix) an event or condition which might reasonably be expected
to constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Title IV Plan or Multiemployer Plan;
(x) the imposition of any liability under Title I or Title IV of ERISA, other
than PBGC premiums due but not delinquent under Section 4007 of ERISA, upon any
Loan Party or any ERISA Affiliate thereof; (xi) an application for a funding
waiver under Section 303 of ERISA or an extension of any amortization period
pursuant to Section 412 of the Code with respect to any Title Plan; (xii) the
occurrence of a non exempt prohibited transaction under Sections 406 or 407 of
ERISA for which any Loan Party or any Subsidiary thereof may be directly or
indirectly liable; (xiii) a violation of the applicable requirements of
Section 404 or 405 of ERISA or the exclusive benefit rule under
Section 401(a) of the Code by any fiduciary or disqualified person for which any
Loan Party or any ERISA Affiliate thereof may be directly or indirectly liable;
(xiv) the occurrence of an act or omission which could give rise to the
imposition on any Loan Party or any ERISA Affiliate thereof of fines, penalties,
taxes or related charges under Chapter 43 of the Code or under Sections 409,
502(c), (i) or (1) or 4071 of ERISA; (xv) the assertion of a material claim
(other than routine claims for benefits) against any Plan or the assets thereof,
or against any Loan Party or any Subsidiary thereof in connection with any such
plan; (xvi) receipt from the IRS of notice of the failure of any Qualified Plan
to qualify under Section 401(a) of the Code, or the failure of any trust forming
part of any Qualified Plan to fail to qualify for exemption from taxation under
Section 501(a) of the Code; (xvii) the imposition of any lien (or the
fulfillment of the conditions for the imposition of any lien) on any of the
rights, properties or assets of any Loan Party or any ERISA Affiliate thereof,
in either case pursuant to Title I or IV, including Section 302(f) or 303(k) of
ERISA or to Section 401(a)(29) or 430(k) of the Code; or (xviii) the
establishment or amendment by any Loan Party or any Subsidiary thereof of any
“welfare plan”, as such term is defined in Section 3(1) of ERISA, that provides
post-employment welfare benefits in a manner that would increase the liability
of any Loan Party.

 

“Essex” means Essex Woodlands Health Ventures Fund VII, L.P. and any of its
majority owned and controlled Affiliates.

 

5

--------------------------------------------------------------------------------

 

“Event of Default” has the meaning set forth in Section 10.

 

“Exchange Rate” means the rate at which any currency (the “Pre-Exchange
Currency”) may be exchanged into another currency (the “Post-Exchange
Currency”), as set forth on such date on the relevant Reuters screen at or about
11:00 a.m. (Houston, Texas time) on such date. In the event that such rate does
not appear on the Reuters screen, the “Exchange Rate” with respect to exchanging
such Pre-Exchange Currency into such Post-Exchange Currency shall be determined
by reference to such other publicly available service for displaying exchange
rates as may be agreed upon by the Borrower and the Lenders or, in the absence
of such agreement, such Exchange Rate shall instead be determined by the Lenders
by any reasonable method as they deem applicable to determine such rate, and
such determination shall be conclusive absent manifest error.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case imposed as a result of
such Recipient being organized under the laws of, or having its principal office
or, in the case of any Lender, its applicable lending office located in, the
jurisdiction imposing such Tax, (b) Other Connection Taxes, (c) U.S. federal
withholding Taxes that are imposed on amounts payable to a Lender to the extent
that the obligation to withhold amounts existed on the date that such Lender
became a “Lender” under this Agreement, except in each case to the extent such
Lender is a direct or indirect assignee of any other Lender that was entitled,
at the time the assignment of such other Lender became effective, to receive
additional amounts under Section 5.05, and (d) Taxes attributable to such
Recipient’s failure to comply with Section 5.05(e).

 

“Fee Letter” means the fee letter, dated as of the date hereof, among the
Borrower and the Lenders.

 

“First Call Premium” means an amount equal to 107.50% of the aggregate
outstanding principal amount of the Loans (including PIK Loans).

 

“Foreign Lender” means a Lender that is not a U.S. Person.

 

“Foreign Subsidiary” means a Subsidiary of Borrower that is not a Domestic
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time, set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants, in the statements and pronouncements of the
Financial Accounting Standards Board and in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession that are applicable to the circumstances as of the date of
determination.  Subject to Section 1.02, all references to “GAAP” shall be to
GAAP applied consistently in the preparation of the financial statements
described in Section 7.04(a).

 

“Governmental Approval” means any consent, authorization, approval, order,
license, franchise, permit, certificate, accreditation, registration, filing or
notice, of, issued by, from or to, or other act by or in respect of, any
Governmental Authority.

 

6

--------------------------------------------------------------------------------


 

“Governmental Authority” means any nation, government, branch of power (whether
executive, legislative or judicial), state, province or municipality or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, monetary, regulatory or administrative functions of or pertaining to
government, including without limitation regulatory authorities, governmental
departments, agencies, commissions, bureaus, officials, ministers, courts,
bodies, boards, tribunals and dispute settlement panels, and other law-, rule-
or regulation-making organizations or entities of any State, territory, county,
city or other political subdivision of the United States.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit C by an entity that, pursuant to
Section 8.12(a) or (b), is required to become a “Subsidiary Guarantor” hereunder
in favor of the Lender.

 

“Hazardous Material” means any substance, element, chemical, compound, product,
solid, gas, liquid, waste, by-product, pollutant, contaminant or material which
is hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

 

“Hedging Agreement” means any interest rate exchange agreement, foreign currency
exchange agreement, commodity price protection agreement or other interest or
currency exchange rate or commodity price hedging arrangement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has

 

7

--------------------------------------------------------------------------------


 

been assumed, (g) all Guarantees by such Person of Indebtedness of others,
(h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty (j) obligations under any Hedging
Agreement currency swaps, forwards, futures or derivatives transactions, and
(k) all obligations, contingent or otherwise, of such Person in respect of
bankers’ acceptances. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness provide that such Person is
not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Intellectual Property” means all Patents, Trademarks, Copyright, and Technical
Information, whether registered or not, domestic and foreign.  Intellectual
Property shall include all:

 

(a)                                 applications or registrations relating to
such Intellectual Property;

 

(b)                                 rights and privileges arising under
applicable Laws with respect to such Intellectual Property;

 

(c)                                  rights to sue for past, present or future
infringements of such Intellectual Property; and

 

(d)                                 rights of the same or similar effect or
nature in any jurisdiction corresponding to such Intellectual Property
throughout the world.

 

“Interest Period” means, initially, the period commencing on the Closing Date
and ending on December 31, 2014, and, thereafter, each period ending on
March 31, June 30, September 30 and December 31, as the case may be; provided
that (i) any Interest Period that would otherwise end on a day that is not a
Business Day shall end on the next succeeding Business Day unless such
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) the
term “Interest Period” shall include any period selected by the Lender from time
to time in accordance with the definition of “Post-Default Rate”.

 

“Invention” means any novel, inventive and useful art, method, process, machine
(including article or device), manufacture or composition of matter, or any
novel, inventive and useful improvement in any art, method, process, machine
(including article or device), manufacture or composition of matter.  Invention
may include a novel, inventive and useful process, apparatus or method.

 

“Investment” means, for any Person:  (a) the acquisition (whether for cash,
property, services or securities or otherwise) of capital stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of any
other Person or any agreement to make any such acquisition (including any “short
sale” or any sale of any securities at a time when such securities

 

8

--------------------------------------------------------------------------------


 

are not owned by the Person entering into such sale); (b) the making of any
deposit with, or advance, loan or other extension of credit to, any other Person
(including the purchase of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person), but excluding any such advance, loan or extension of credit having
a term not exceeding 90 days arising in connection with the sale of inventory or
supplies by such Person in the ordinary course of business; (c) the entering
into of any Guarantee of, or other contingent obligation with respect
to, Indebtedness or other liability of any other Person and (without
duplication) any amount committed to be advanced, lent or extended to such
Person; or (d) the entering into of any Hedging Agreement.

 

“IRS” means the U.S. Internal Revenue Service or any successor agency, and to
the extent relevant, the U.S. Department of the Treasury.

 

“Knowledge” means the actual knowledge of any Responsible Officer or director of
any Person, performing or having responsibility for administration or
performance, on such Person’s behalf, of any aspect of this Agreement.  With
respect to the Obligors, Knowledge also means the actual knowledge of any
Responsible Officer or director of any Person, performing or having
responsibility for administration or performance, on such Person’s behalf, of
the Material Agreements and/or the monitoring, prosecution or enforcement of any
of the Borrower Intellectual Property.

 

“Laws” means, collectively, all international, foreign, federal, state,
provincial, territorial, municipal and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case whether or not having
the force of law.

 

“Lease of 4524 50th Street” means that certain lease between Borrower as lessee
and Virtu Brunswick Associates, L.L.C. as lessor of those premises commonly
known as 4524 50th Street, SE, Grand Rapids, Michigan.

 

“Lease of 4558 50th Street” means that certain lease between Borrower as lessee
and Virtu Brunswick Associates, L.L.C. as lessor of those premises commonly
known as 4558 50th Street, SE, Grand Rapids, Michigan.

 

“Lease of Talon Court” means that certain lease between Borrower as lessee and
4741 Talon Court L.L.C. as lessor of those premises commonly known as 4741 Talon
Court, SE, Grand Rapids, Michigan.

 

“Lease of 235 Constitution Drive” means that certain lease between Borrower as
lessee and David D. Bohannon Organization as lessor of those premises commonly
known as 235 Constitution Drive, Menlo Park, California.

 

“Lenders” means Capital Royalty Partners II L.P., Capital Royalty Partners II —
Parallel Fund “A” L.P., Capital Royalty Partners II - Parallel Fund “B” (Cayman)
L.P. and Capital Royalty Partners II (Cayman) L.P., together with their
successors and each assignee of a Lender

 

9

--------------------------------------------------------------------------------


 

pursuant to Section 11.05(b) and “Lender” means any one of them.

 

“Lien” means any mortgage, lien, pledge, charge, encumbrance or other security
interest, leases, title retention agreements, mortgages, restrictions,
easements, rights-of-way, options or adverse claims or encumbrances of any kind
or character whatsoever or any preferential arrangement that has the practical
effect of creating a security interest.

 

“Liquidity” means the balance of unencumbered cash and Permitted Cash Equivalent
Investments (which for greater certainty shall not include any undrawn credit
lines), in each case, to the extent held in an account over which the Lenders
have a first priority perfected security interest, subject to any Permitted
Liens, or held in an account for petty cash containing not more than $5,000.

 

“Loan” means (i) each loan advanced by a Lender pursuant to Section 2.01 and
(ii) each PIK Loan advanced or deemed to have been advanced by a Lender pursuant
to Section 3.02(d).

 

“Loan Documents” means, collectively, this Agreement, the Notes, the Fee Letter
and the Security Documents.

 

“Margin Stock” means “margin stock” within the meaning of Regulations U and X of
the Board.

 

“Material Adverse Change” and “Material Adverse Effect” mean a material adverse
change in or effect on (i) the business, financial condition, operations,
performance, or Property of the Borrower and its Subsidiaries taken as a whole,
(ii) the ability of any Obligor to perform its obligations under the Loan
Documents or (iii) the legality, validity, binding effect or enforceability of
the Loan Documents or the rights and remedies of the Lenders under any of the
Loan Documents.

 

“Material Agreements” means the agreements which are listed in Schedule 7.14 and
all other agreements held by the Obligors from time to time, the absence or
termination of any of which would reasonably be expected to result in a Material
Adverse Effect and “Material Agreement” means any one such agreement.

 

“Material Indebtedness” means, at any time, any Indebtedness of the Borrower or
any of its Subsidiaries the outstanding principal amount of which exceeds
$500,000 (or the Equivalent Amount in other currencies).

 

“Material Intellectual Property” means, the Intellectual Property of the
Obligors described in Schedule 7.05(c) and any other Intellectual Property after
the date hereof that becomes material to the Borrower’s business without
implying that the absence or termination of any item of such Intellectual
Property would reasonably be expected to result in a Material Adverse Effect.

 

“Material Product” means a product licensed, manufactured or sold by the
Obligors where the revenue generated by such product exceeds 15% of the
aggregate revenue of the Borrower’s business in the immediately preceding year.

 

10

--------------------------------------------------------------------------------


 

“Maturity Date” means the earlier to occur of (i) June 30, 2019 and (ii) the
date on which the Loans are accelerated pursuant to Section 10.02.

 

“Multiemployer Plan” means any multiemployer plan, as defined in
Section 400l(a)(3) of ERISA, to which any ERISA Affiliate incurs or otherwise
has any obligation or liability, contingent or otherwise.

 

“Note” means a promissory note executed and delivered by the Borrower to the
Lenders in accordance with Section 2.04 or 3.02(d).

 

“Notice of Borrowing” has the meaning given to such term in Section 2.02.

 

“Obligations” means, with respect to any Obligor, all amounts, obligations,
liabilities, covenants and duties of every type and description owing by such
Obligor to any Lender, any other indemnitee hereunder or any participant,
arising out of, under, or in connection with, any Loan Document, whether direct
or indirect (regardless of whether acquired by assignment), absolute or
contingent, due or to become due, whether liquidated or not, now existing or
hereafter arising and however acquired, and whether or not evidenced by any
instrument or for the payment of money, including, without duplication, (i) if
such Obligor is the Borrower, all Loans, (ii) all interest, whether or not
accruing after the filing of any petition in bankruptcy or after the
commencement of any insolvency, reorganization or similar proceeding, and
whether or not a claim for post-filing or post-petition interest is allowed in
any such proceeding, and (iii) all other fees, expenses (including fees, charges
and disbursement of counsel), interest, commissions, charges, costs,
disbursements, indemnities and reimbursement of amounts paid and other sums
chargeable to such Obligor under any Loan Document.

 

“Obligors” means, collectively, the Borrower and the Subsidiary Guarantors and
their respective successors and permitted assigns.

 

“Original Agreement” has the meaning set forth in the recitals.

 

“Original Loan” means any Loans (as defined in the Original Agreement) advanced
under the Original Agreement.

 

“Original Loan Documents” means the Loan Documents (as defined in the Original
Agreement).

 

“Original PIK Loan” means any PIK Loans (as defined in the Original Agreement)
deemed to be advanced under the Original Agreement.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible,

 

11

--------------------------------------------------------------------------------


 

recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 5.05(g)).

 

“Patents” is defined in the Security Agreement.

 

“Payment Date” means each March 31, June 30, September 30 and December 31;
provided that if any such date shall occur on a day that is not a Business Day,
the applicable Payment Date shall be the next succeeding Business Day unless
such succeeding Business Day would fall in the next calendar month, in which
case such Payment Date shall end on the next preceding Business Day.

 

“PBGC” means the United States Pension Benefit Guaranty Corporation and any
successor thereto.

 

“Permitted Acquisition” means any transaction or series of related transactions
for the direct or indirect (a) acquisition of all or substantially all of the
property of any Person, or of any business or division of any Person;
(b) acquisition of 100% of the Equity Interests of any Person, and otherwise
causing such Person to become a Subsidiary of an Obligor; or (c) merger or
consolidation or any other combination with any Person where an Obligor is the
surviving entity or where if after such occurrence, the shareholders of Borrower
immediately prior to such transaction own, directly or indirectly, beneficially
or of record, capital stock representing more than 50% of the aggregate ordinary
voting power represented by the issued and outstanding capital stock of
Borrower, if each of the following conditions is met:

 

(a)                                 immediately prior to and after giving effect
thereto no Default or Event of Default then shall have occurred and be
continuing or would result therefrom;

 

(b)                                 all representations and warranties contained
herein and in the other Loan Documents shall be true and correct in all material
respects with the same effect as though such representations and warranties had
been made on and as of the date of such Permitted Acquisition (both before and
after giving effect thereto), unless stated to relate to a specific earlier
date, in which case such representations and warranties shall be true and
correct in all material respects as of such earlier date (it being understood
that any representation or warranty that is qualified as to “materiality”,
“Material Adverse Effect” or any similar language shall be true and correct in
all respects as of any such date);

 

(c)                                  no Obligor shall, in connection with any
such transaction, assume or remain liable with respect to (x) any Indebtedness
of the related seller or the business, Person or properties acquired, except to
the extent permitted under Section 9.01, and (y) any other liabilities
(including tax, ERISA and environmental liabilities), except to the extent the
assumption of such liability would not reasonably be expected to have a Material
Adverse Effect.  Any other such liabilities or obligations not permitted to be
assumed or otherwise supported by any Obligor hereunder shall be paid in full or
released as to the business, Persons or properties being so acquired on or
before the consummation of such acquisition;

 

12

--------------------------------------------------------------------------------


 

(d)                                 the Person or business to be acquired shall
be, or shall be engaged in, a business of the type that the Obligors are
permitted to be engaged in under Section 9.04 and the property acquired in
connection with any such transaction shall be made subject to the Lien of the
Security Documents to the extent required by Section 8.12 (unless such Lien is
prohibited by applicable law or regulation, or an agreement existing prior to
such Permitted Acquisition that is not with an Affiliate of either Borrower or
the acquired entity, in which case such property shall be covered by a
reasonable negative covenant against transfer, sale or encumbrance of such
property) and shall be free and clear of any Liens, other than Permitted Liens;

 

(e)                                  the board of directors of the Person to be
acquired shall not have indicated publicly its opposition to the consummation of
such acquisition (which opposition has not been publicly withdrawn);

 

(f)                                   all transactions in connection therewith
shall be consummated in accordance with all applicable Requirements of Law;

 

(g)                                  promptly upon reasonable request by the
Lenders in the case of a Permitted Acquisition for which the purchase price
exceeds $10,000,000, Borrower shall provide (i) a copy of the draft purchase
agreement related to the proposed Permitted Acquisition (and any related
documents reasonably requested by the Lenders), (ii) any available quarterly and
annual financial statements of the Person whose Equity Interests or assets are
being acquired for the twelve (12) month period ending 45 days immediately prior
to such proposed Permitted Acquisition, including any audited financial
statements that are available, and (iii) any other information reasonably
requested by the Lenders and available to Borrower;

 

(h)                                 Borrower shall cause each Subsidiary which
is formed to effect, or is acquired pursuant to, a Permitted Acquisition to
comply with, and to execute and deliver all of the documentation as and to the
extent required by, Section 8.12, to the reasonable satisfaction of the Lenders;

 

(i)                                     at least three (3) Business Days (or
such shorter period agreed to by the Lenders) prior to the proposed date of
consummation of the transaction, Borrower shall have delivered to the Lenders an
officer’s certificate certifying that such transaction complies with this
definition; and

 

(j)                                    immediately after giving effect to such
Permitted Acquisition, Borrower shall have, on a Pro Forma Basis after giving
effect to the payment of such purchase price and related costs and expenses,
Liquidity at such time of no less than the minimum Liquidity levels set forth in
Section 8.14(a).

 

Notwithstanding anything to the contrary contained in the immediately preceding
sentence, an acquisition which does not otherwise meet the requirements set
forth above in the definition of “Permitted Acquisition” shall constitute a
Permitted Acquisition if and to the extent, the Lenders agree in writing, prior
to the consummation thereof, that such acquisition shall constitute a Permitted
Acquisition for purposes of this Agreement.

 

“Permitted Cash Equivalent Investments” means (a) marketable direct obligations
issued or unconditionally guaranteed by the United States or any agency or any
State thereof

 

13

--------------------------------------------------------------------------------


 

having maturities of not more than two (2) years from the date of acquisition;
(b) commercial paper maturing no more than one (1) year after its creation and
having the highest rating from either Standard & Poor’s Ratings Group or Moody’s
Investors Service, Inc.; (c) certificates of deposit with Wells Fargo Bank, Bank
of America, Comerica or Silicon Valley Bank issued maturing no more than one
(1) year after issue; and (d) money market funds at least ninety-five percent
(95%) of the assets of which constitute Permitted Cash Equivalent Investments of
the kinds described in clauses (a) through (c) of this definition

 

“Permitted Indebtedness” means any Indebtedness permitted under Section 9.01.

 

“Permitted Liens” means Liens permitted under Section 9.02.

 

“Permitted Refinancing” means, with respect to any existing Indebtedness, any
extensions, renewals and replacements of such existing Indebtedness; provided
that such extension, renewal or replacement (i) shall not increase the
outstanding principal amount of such Indebtedness, (ii) contains terms relating
to outstanding principal amount, amortization, maturity, collateral (if any) and
subordination (if any), and other material terms taken as a whole no less
favorable in any material respect to the Borrower and its Subsidiaries or the
Lenders than the terms of any agreement or instrument governing such existing
Indebtedness, (iii) shall have an applicable interest rate which does not exceed
the rate of interest of the Indebtedness being replaced, and (iv) shall not
contain any new requirement to grant any lien or security or to give any
guarantee that was not an existing requirement of such Indebtedness.

 

“Permitted Restrictive Agreements” has the meaning set forth in Section 7.15.

 

“Permitted Sales and Leasebacks” has the meaning set forth in Section 9.13.

 

“Person” means any individual, corporation, company, voluntary association,
partnership, limited liability company, joint venture, trust, unincorporated
organization or Governmental Authority or other entity of whatever nature.

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“PIK Loan” has the meaning set forth in Section 3.02(d).

 

“PIK Period” means the period beginning on the Closing Date and ending on the
earlier to occur of (i) June 30, 2018 and (ii) the date on which any Default
shall have occurred (provided that if such Default shall have been cured or
waived, the PIK Period shall resume until the earlier to occur of the next
Default and June 30, 2018).

 

“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Post-Default Rate” has the meaning set forth in Section 3.02(b).

 

14

--------------------------------------------------------------------------------


 

“Pro Forma Basis” means, with respect to any determination for any period and
any Pro Forma Transaction, that such determination shall be made by giving pro
forma effect to each such Pro Forma Transaction, as if each such Pro Forma
Transaction had been consummated on the first day of such period, based on
historical results accounted for in accordance with GAAP and, to the extent
applicable, reasonable assumptions that are specified in detail in the relevant
Compliance Certificate, financial statement or other document provided to the
Lenders in connection herewith.

 

“Pro Forma Transaction” means any transaction consummated as part of any
Permitted Acquisition, together with each other transaction relating thereto and
consummated in connection therewith, including any incurrence or repayment of
Indebtedness.

 

“Property” of any Person means any property or assets, or interest therein, of
such Person.

 

“Proportionate Share” means, with respect to any Lender, the percentage obtained
by dividing (a) the sum of the Commitment (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of such Lender then
in effect by (b) the sum of the Commitments (or, if the Commitments are
terminated, the outstanding principal amount of the Loans) of all Lenders then
in effect.

 

“Qualified Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Loan Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was ever obligated
to make, contributions, and (ii) that is intended to be tax qualified under
Section 401(a) of the Code.

 

“Real Property Security Documents” means a mortgage, deed of trust, debenture or
other security document executed or required hereunder to be executed by any
Obligor and granting a security interest in real Property owned or leased (as
tenant) by any Obligor and located in the United States.

 

“Recipient” means any Lender or any other recipient of any payment to be made by
or on account of any Obligation of the Borrower hereunder.

 

“Redemption Date” has the meaning set forth in Section 3.03(a).

 

“Redemption Price” has the meaning set forth in Section 3.03(a).

 

“Register” has the meaning set forth in Section 11.05(d).

 

“Regulations T, U and X” means Regulation T, Regulation U and Regulation X of
the Board of Governors of the Federal Reserve System, as amended.

 

“Regulatory Approvals” means any registrations, licenses, authorizations,
permits or approvals issued by any Governmental Authority and applications or
submissions related to any of the foregoing.

 

15

--------------------------------------------------------------------------------

 

“Requirement of Law” means, as to any Person, any statute, law, treaty, rule or
regulation or determination, order, injunction or judgment of an arbitrator or a
court or other Governmental Authority, in each case applicable to or binding
upon such Person or any of its Properties or revenues.

 

“Responsible Officer” means the President, CEO, CFO, VP (Corporate Development),
and VP (Operations) of Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any shares of any class of capital
stock of the Borrower or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, acquisition,
cancellation or termination of any such shares of capital stock of the Borrower
or any of its Subsidiaries or any option, warrant or other right to acquire any
such shares of capital stock of the Borrower or any of its Subsidiaries.

 

“Security Agreement” means the Security Agreement, dated as of July 13, 2012,
among the Obligors and the Lenders, granting a security interest in the
Obligors’ personal Property in favor of the Lenders.

 

“Security Documents” means, collectively, the Security Agreement, each
Short-Form IP Security Agreement, each Real Property Security Document, and each
other security document, control agreement or financing statement required or
recommended to perfect Liens in favor of the Lenders.

 

“Short-Form IP Security Agreements” means the amended and restated short-form
copyright, patent or trademark (as the case may be) security agreements dated as
of the Closing Date entered into by one or more Obligors in favor of the
Lenders, each in form and substance satisfactory to the Lenders (and as amended,
modified or replaced from time to time).

 

“Solvent” means, with respect to any Person at any time, that (a) the present
fair saleable value of the Property of such Person is greater than the total
amount of liabilities (including contingent liabilities) of such Person, (b) the
present fair saleable value of the Property of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured, and (c) such Person has not incurred
and does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay as such debts and liabilities
mature.

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the

 

16

--------------------------------------------------------------------------------


 

parent or by the parent and one or more subsidiaries of the parent.

 

“Subsidiary Guarantors” means each of the Subsidiaries of the Borrower
identified under the caption “SUBSIDIARY GUARANTORS” on the signature
pages hereto and each Subsidiary of the Borrower that becomes, or is required to
become, a “Subsidiary Guarantor” after the date hereof pursuant to
Section 8.12(a) or (b).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Technical Information” means all trade secrets and other proprietary or
confidential information, know-how, software and databases,
specifications, Invention disclosures, documented research, developmental, or
engineering work, other technical or experimental data.

 

“Title IV Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA) other than a Multiemployer Plan (i) that is or was at any time maintained
or sponsored by any Credit Party or any ERISA Affiliate thereof or to which any
Loan Party or any ERISA Affiliate thereof has ever made, or was obligated to
make, contributions, and (ii) that is or was subject to Section 412 of the Code,
Section 302 of ERISA or Title IV of ERISA.

 

“Trademarks” is defined in the Security Agreement.

 

“Transactions” means the execution, delivery and performance by each Obligor of
this Agreement and the other Loan Documents to which such Obligor is intended to
be a party and the Borrowing (and the use of the proceeds of the Loans).

 

“Transfer” means any event pursuant to which the rights or obligations of the
affected Party under this Agreement are or are attempted to be sold, disposed
of, assigned, pledged, hypothecated, charged, mortgaged, encumbered, sublicensed
or transferred and includes any transfer by operation of Law.

 

“U.S. Person” means a “United States Person” within the meaning of
Section 7701(a)(30) of the Code.

 

“Withdrawal Liability” means, at any time, any liability incurred (whether or
not assessed) by any ERISA Affiliate and not yet satisfied or paid in full at
such time with respect to any Multiemployer Plan pursuant to Section 4201 of
ERISA.

 

1.02                        Other Defined Terms.  All other capitalized terms
used and not otherwise defined herein have the meanings ascribed to them in the
Security Documents.

 

1.03                        Accounting Terms and Principles.  All accounting
determinations required to be made pursuant hereto shall, unless expressly
otherwise provided herein, be made in accordance with GAAP.  All components of
financial calculations made to determine compliance with this Agreement,
including Section 8.14 (Financial Covenants), shall be adjusted on a Pro Forma
Basis to include or exclude, as the case may be, without duplication, such
components of such calculations attributable to any Pro Forma Transaction
consummated after the first day of the

 

17

--------------------------------------------------------------------------------


 

applicable period of determination and prior to the end of such period, as
determined in good faith by the Borrower based on assumptions expressed therein
and that were reasonable based on the information available to the Borrower at
the time of preparation of the Compliance Certificate setting forth such
calculations.

 

1.04                        Interpretation.  For all purposes of this Agreement,
except as otherwise expressly provided herein or unless the context otherwise
requires, (a) the terms defined in this Agreement include the plural as well as
the singular and vice versa; (b) words importing gender include all genders;
(c) any reference to a Section, Annex, Schedule or Exhibit refers to a
Section of, or Annex, Schedule or Exhibit to, this Agreement; (d) any reference
to “this Agreement” refers to this Agreement, including all Annexes, Schedules
and Exhibits hereto, and the words herein, hereof, hereto and hereunder and
words of similar import refer to this Agreement and its Annexes, Schedules and
Exhibits as a whole and not to any particular Section, Annex, Schedule,
Exhibit or any other subdivision; (e) references to days, months and years refer
to calendar days, months and years, respectively; (f) all references herein to
“include” or “including” shall be deemed to be followed by the words “without
limitation”; (g) the word “from” when used in connection with a period of time
means “from and including” and the word “until” means “to but not including”;
and (h) accounting terms not specifically defined herein shall be construed in
accordance with GAAP (except for the term “property” , which shall be
interpreted as broadly as possible, including, in any case, cash, securities,
other assets, rights under contractual obligations and permits and any right or
interest in any property).

 

1.05                        Changes to GAAP.  If after the date hereof any
change occurs in GAAP or in the application thereof and such change would cause
any amount required to be determined for the purposes of the covenants to be
maintained or calculated pursuant to Sections 8 and 9 hereof to be materially
different than the amount that would be determined prior to such change, then:

 

(a)                                 the Borrower will provide a detailed notice
of such change (an “Accounting Change Notice”) to the Lenders within 30 days of
such change;

 

(b)                                 either the Borrower or the Lenders may
indicate within 90 days following the date of the Accounting Change Notice that
they wish to revise the method of calculating such financial covenants or amend
any such amount, in which case the parties will in good faith attempt to agree
upon a revised method for calculating the financial covenants;

 

(c)                                  until the Borrower and the Lenders have
reached agreement on such revisions, (i) such financial covenants or amounts
will be determined without giving effect to such change and (ii) all financial
statements, Compliance Certificates and similar documents provided hereunder
shall be provided together with a reconciliation between the calculations and
amounts set forth therein before and after giving effect to such change in GAAP;

 

(d)                                 if no party elects to revise the method of
calculating the financial covenants or amounts, then the financial covenants or
amounts will not be revised and will be determined in accordance with GAAP
without giving effect to such change; and

 

(e)                                  any Event of Default arising as a result of
such change which is cured by operation of this Section 1.05 shall be deemed to
be of no effect ab initio.

 

18

--------------------------------------------------------------------------------


 

SECTION 2
THE COMMITMENT

 

2.01                        Commitments.  Each Lender agrees severally, on and
subject to the terms and conditions of this Agreement (including Section 6), to
make a single term loan (PIK Loans shall not be regarded as “term loans” for the
purpose of determining the number of “term loans”) to the Borrower, on a
Business Day during the Commitment Period in Dollars in an aggregate principal
amount for such Lender equal to such Lender’s Commitment; provided, however,
that (i) at no time shall any Lender be obligated to make a Loan in excess of
such Lender’s Proportionate Share of the amount by which the then-effective
Commitments exceeds the aggregate principal amount of Loans outstanding at such
time and (ii) in making such term loan, no Lender shall be required to advance
additional cash in excess of such Lender’s Proportionate Share of $10,000,000
(with the remaining amount of such Lender’s Loan to be advanced in the form of
the amendment and restatement of the Original Loans (other than Original PIK
Loans) held by such Lender).  Amounts of Loans repaid may not be reborrowed.

 

2.02                        Borrowing Procedures.  Subject to the terms and
conditions of this Agreement (including Section 6), the Borrowing shall be made
on notice given by the Borrower to the Lenders not later than 11:00 a.m. on a
date that is at least twelve Business Days prior to the date of the Borrowing. 
Such notice (a “Notice of Borrowing”) shall be made in writing substantially
similar to the form of Notice of Borrowing attached hereto as Exhibit F, which
Notice of Borrowing shall inform the Lenders of the proposed Borrowing Date and
the aggregate principal amount of the proposed Borrowing, and shall be signed by
either Borrower’s CEO or CFO.

 

2.03                        Financing Fee.  Borrower hereby agrees to pay the
fees set forth in the Fee Letter.

 

2.04                        Notes.  The Loans shall be evidenced by one or more
promissory notes (each a “Note”).  The Borrower shall prepare, execute and
deliver to the Lenders such promissory note(s) payable to the Lenders (or, if
requested by the Lenders, to the Lenders and their registered assigns) and in
the form attached hereto as Exhibit A.  Thereafter, the Loans and interest
thereon shall at all times (including after assignment pursuant to
Section 11.05) be represented by one or more promissory notes in such form
payable to the payee named therein (or, if such promissory note is a registered
note, to such payee and its registered assigns).

 

2.05                        Use of Proceeds.  The Borrower shall use the
proceeds of the Loans to fund working capital, for general corporate purposes
and for growth, modernization and/or expansion; provided that the Lenders shall
have no responsibility as to the use of any of such proceeds.

 

SECTION 3
PAYMENTS OF PRINCIPAL AND INTEREST

 

3.01                        Repayment.

 

(a)                                 Repayment.  Prior to September 30, 2018, no
payments of principal of the Loans shall be due.  The Borrower agrees to repay
to the Lenders the outstanding principal amount of the Loans, on each Payment
Date occurring on or after September 30, 2018, in four (4) equal installments. 
The amounts of such installments shall be calculated by dividing (i) the sum of
the aggregate principal amount of the Loans (for the avoidance of doubt,
including the PIK Loans)

 

19

--------------------------------------------------------------------------------


 

outstanding as of September 30, 2018 (before giving effect to any repayment on
such date), by four (4).

 

(b)                                 Application.  Any optional or mandatory
prepayment of the Loans shall be applied to the installments thereof under
Section 3.01(a) in the inverse order of maturity.  To the extent not previously
paid, the principal amount of the Loans, together with all other outstanding
Obligations, shall be due and payable on the Maturity Date.

 

3.02                        Interest.

 

(a)                                 Interest Generally.  Subject to
Section 3.02(d), the Borrower agrees to pay to the Lenders interest on the
unpaid principal amount of the Loans and the amount of all other outstanding
monetary Obligations, in the case of the Loans, for the period from the
applicable Borrowing Date, and in the case of any other monetary Obligation,
from the date such other monetary Obligation is due and payable, in each case,
until paid in full, at a rate per annum equal to 15.00%.

 

(b)                                 Default Interest.  Notwithstanding the
foregoing, upon the occurrence and during the continuance of any Event of
Default, the interest payable pursuant to Section 3.02(a) shall increase
automatically by 4.00% per annum (such aggregate increased rate, the
“Post-Default Rate”).  Notwithstanding any other provision herein (including
Section 3.02(d)), if interest is required to be paid at the Post-Default Rate,
it shall be paid entirely in cash.

 

(c)                                  Interest Payment Dates.  Accrued interest
on the Loans shall be payable in arrears on the last day of each Interest Period
in cash, and upon the payment or prepayment thereof (on the principal amount so
paid or prepaid); provided that interest payable at the Post-Default Rate shall
be payable from time to time on demand.

 

(d)                                 Paid In-Kind Interest.  Notwithstanding
Section 3.01(a), at any time during the PIK Period, the Borrower may elect to
pay the interest on the outstanding principal amount of the Loans payable
pursuant to Section 3.01 as follows: (i) only 11.5% of the 15% per annum
interest in cash and (ii) 3.5% of the 15% per annum interest as compounded
interest, added to the aggregate principal amount of the Loans (each of the
amount of any such compounded interest, and the Closing Date PIK Loan, being a
“PIK Loan” and collectively, the “PIK Loans”).  Each PIK Loan shall be evidenced
by a Note in the form of Exhibit B.  The principal amount of each PIK Loan shall
accrue interest in accordance with the provisions of this Agreement applicable
to the Loans.  In addition, on the Closing Date, subject to the terms and
conditions hereof, all Original PIK Loans of each Lender shall be amended and
restated in the form of a single PIK Loan (the “Closing Date PIK Loan”) owing to
such Lender.

 

3.03                        Prepayments.  (a)  Optional Prepayments.  The
Borrower shall have the right to optionally prepay the outstanding principal
amount of the Loans in whole (but not in part) (the “Called Principal”) on any
date that is a Business Day (a “Redemption Date”) for an amount equal to an
amount calculated as follows (the “Redemption Price”) plus any accrued but
unpaid interest (including any interest in respect of PIK Loans) and any fees
which are due and owing:

 

(i)                                     [Reserved]

 

20

--------------------------------------------------------------------------------


 

(ii)                                  If the Redemption Date occurs:

 

(A)                               on or prior to December 31, 2016, an amount
equal to the greater of (x) the First Call Premium and (y) the present value of
the remaining principal and interest due on the Loans (including PIK Loans and
assuming that Borrower exercises all options hereunder to pay applicable future
interest in the form of PIK Loans pursuant to Section 3.02(d)), discounted in
accordance with accepted financial practice at a discount rate (applied on the
same periodic basis as that on which interest on the Loans is payable) equal to
(a) the U.S. Treasury obligations with a comparable maturity to the remaining
weighted-average life of the Loans plus (b) 0.50%;

 

(B)                               after December 31, 2016 but on or prior to
December 31, 2017, an amount equal to the First Call Premium on such Redemption
Date (prior to giving effect to such redemption);

 

(C)                               after December 31, 2017 but on or prior to
December 31, 2018, an amount equal to 103.25% of the aggregate outstanding
principal amount of the Loans (including PIK Loans) on such Redemption Date
(prior to giving effect to such redemption); and

 

(D)                               after December 31, 2018, there shall be no
premium due upon repayment of the Called Principal.

 

In the event that any Lender fails to honor fully its Commitment to make a Loan
for any reason (excepting bases for not honoring Commitments that are expressing
provided for in this Agreement) and the other Lenders do not cover the shortfall
within five (5) Business Days after its occurrence, then Borrower may exercise
its right to optionally prepay and if it is exercised within sixty (60) days
after such Lender’s failure to honor, Borrower shall only be required to prepay
100.00% of the aggregate outstanding principal amount of the Loans (including
PIK Loans), plus any accrued but unpaid interest (including any interest in
respect of PIK Loans) and any fees which are due and owing, as though such
prepayment were covered by Section 3.03(a)(ii)(C).

 

(b)                                 Mandatory Prepayments.

 

(i)                                     Asset Sales.  In the event of any
contemplated Asset Sale not permitted under Section 9.08(a)—(e), the Borrower
shall provide 30 days’ prior written notice of such Asset Sale to the Lenders
and, if within such notice period Lenders holding greater than 50% of the
aggregate Commitments advise the Borrower that a prepayment is required pursuant
to this Section 3.03(b)(i), the Borrower shall:  (x) where the assets sold
represent substantially all of the assets or revenues of the Borrower, or
represent any specific line of business which either on its own or together with
other lines of business sold over the term of this Agreement account for revenue
generated by such lines of business exceeding 10% of the revenue of Borrower in
the immediately preceding year, prepay the Loans in an amount equal to the
greater of: (A) the Redemption Price applicable on the date of such Asset Sale
in accordance with Section 3.03(a); and (B) an amount equal to 102.00% of the
aggregate outstanding principal amount of the Loans (including PIK Loans), plus
an amount equal to any accrued but unpaid interest (including any interest in
respect of PIK Loans) and any fees which are due and owing, and (y) for all
other

 

21

--------------------------------------------------------------------------------


 

Asset Sales not permitted under Section 9.08(a)-(e), prepay the Loans in an
amount equal to the entire amount of the Asset Sale Proceeds of such Asset Sale,
plus any accrued but unpaid interest (including any interest in respect of PIK
Loans) and any fees which are due and owing, in the following order:

 

(A)                               first, in reduction of the Borrower’s
obligation to pay any unpaid interest (including any interest in respect of PIK
Loans) and any fees which are due and owing;

 

(B)                               second, in reduction of the Borrower’s
obligation to pay any claims or losses referred to in Section 11.03;

 

(C)                               third, in reduction of the Borrower’s
obligation to pay any amounts due and owing on account of the unpaid principal
amount of the Loans (which for greater certainty includes any PIK Loans);

 

(D)                               fourth, in reduction of any other Obligation;
and

 

(E)                                fifth, to the Borrower or such other Persons
as may lawfully be entitled to or directed by the Borrower to receive the
remainder.

 

(ii)                                  Change of Control.  In the event of a
Change of Control of the Borrower, the Borrower shall provide notice of such
Change of Control to the Lenders within five (5) Business Days after a
Responsible Officer first becomes aware thereof, and if within 10 days of
receipt of such notice Lenders holding greater than 50% of the aggregate
Commitments notify the Borrower in writing that a prepayment is required
pursuant to this Section 3.03(b)(ii), the Borrower shall prepay the Loans in an
amount equal to the greater of: (A) the Redemption Price applicable on the date
of such Change of Control in accordance with Section 3.03(a); and (B) 102.00% of
the aggregate outstanding principal amount of the Loans (including PIK Loans),
plus an amount equal to any accrued but unpaid interest (including any interest
in respect of PIK Loans) and any fees which are due and owing.

 

SECTION 4
PAYMENTS, ETC.

 

4.01                        Payments.

 

(a)                                 Payments Generally.  Each payment of
principal, interest and other amounts to be made by the Obligors under this
Agreement and the Notes shall be made in Dollars, in immediately available
funds, without deduction, set off or counterclaim, to an account to be
designated by the Lenders by notice to the Borrower, not later than 4:00 p.m.
Houston time on the date on which such payment shall become due (each such
payment made after such time on such due date to be deemed to have been made on
the next succeeding Business Day).

 

(b)                                 Application of Payments.  Each Obligor
shall, at the time of making each payment under this Agreement and the Notes,
specify to the Lenders the amounts payable by such Obligor hereunder to which
such payment is to be applied (and in the event that Obligors fail to so
specify, or if an Event of Default has occurred and is continuing, the Lenders
may apply such payment in the manner they determine to be appropriate).

 

22

--------------------------------------------------------------------------------


 

(c)                                  Non-Business Days.  If the due date of any
payment under this Agreement (other than of principal of or interest on the
Loans or the Notes) would otherwise fall on a day that is not a Business Day,
such date shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension.

 

4.02                        Computations.  All computations of interest and fees
hereunder shall be computed on the basis of a year of 360 days consisting of 12
months of 30 days each and actual days elapsed (including the first day but
excluding the last day) occurring in the period for which payable.

 

4.03                        Notices.  Each notice of optional prepayment shall
be effective only if received by the Lenders not later than 4:00 p.m. Houston
time on the date one Business Day prior to the date of prepayment.  Each notice
of optional prepayment shall specify the amount to be prepaid and the date of
prepayment.

 

4.04                        Set-Off.

 

(a)                                 Set-Off Generally.  Upon the occurrence and
during the continuance of any Event of Default, the Lenders and each of their
Affiliates are hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by the Lenders or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement or any other Loan
Document to the Lenders, whether or not the Lenders shall have made any demand
and although such obligations may be unmatured. The Lenders agree promptly to
notify the Borrower after any such set-off and application, provided that the
failure to give such notice shall not affect the validity of such set-off and
application.  The rights of the Lenders and their Affiliates under this
Section 4.04 are in addition to other rights and remedies (including other
rights of set-off) that the Lenders and their Affiliates may have.

 

(b)                                 Exercise of Rights Not Required.  Nothing
contained herein shall require the Lenders to exercise any such right or shall
affect the right of the Lenders to exercise, and retain the benefits of
exercising, any such right with respect to any other indebtedness or obligation
of the Borrower.

 

SECTION 5
YIELD PROTECTION, ETC.

 

5.01                        Additional Costs.

 

(a)                                 Change in Requirements of Law Generally. 
If, on or after the date hereof, the adoption of any Requirement of Law, or any
change in any Requirement of Law, or any change in the interpretation or
administration thereof by any court or other Governmental Authority charged with
the interpretation or administration thereof, or compliance by any of the
Lenders (or its lending office) with any request or directive (whether or not
having the force of law) of any such Governmental Authority, shall impose,
modify or deem applicable any reserve (including any such requirement imposed by
the Board), special deposit, contribution, insurance assessment or similar
requirement, in each case that becomes effective after the date hereof,

 

23

--------------------------------------------------------------------------------


 

against assets of, deposits with or for the account of, or credit extended by, a
Lender (or its lending office) or shall impose on a Lender (or its lending
office) any other condition affecting the Loans, the Notes or the Commitment,
and the result of any of the foregoing is to increase the cost to such Lender of
making or maintaining the Loans, or to reduce the amount of any sum received or
receivable by such Lender under this Agreement or under the Notes, by an amount
deemed by such Lender to be material (other than (i) Indemnified Taxes and
(ii) Taxes described in clauses (c) and (d) of the definition of the term
“Excluded Taxes”), then the Borrower shall pay to such Lender on demand such
additional amount or amounts as will compensate such Lender for such increased
cost or reduction.

 

(b)                                 Change in Capital Requirements.  If a Lender
shall have determined that, on or after the date hereof, the adoption of any
Requirement of Law regarding capital adequacy, or any change therein, or any
change in the interpretation or administration thereof by any Governmental
Authority charged with the interpretation or administration thereof, or any
request or directive regarding capital adequacy (whether or not having the force
of law) of any such Governmental Authority, in each case that becomes effective
after the date hereof, has or would have the effect of reducing the rate of
return on capital of a Lender (or its parent) as a consequence of a Lender’s
obligations hereunder or the Loans to a level below that which a Lender (or its
parent) could have achieved but for such adoption, change, request or directive
by an amount reasonably deemed by it to be material, then the Borrower shall pay
to such Lender on demand such additional amount or amounts as will compensate
such Lender (or its parent) for such reduction.

 

Notwithstanding anything herein to the contrary, (x) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (y) all requests,
rules, guidelines or directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States or foreign regulatory authorities, in
each case pursuant to Basel III, shall in each case be deemed to be a applicable
change in Requirement of Law under Section 5 hereof, regardless of the date
enacted, adopted or issued.

 

(c)                                  Notification by Lender.  The Lenders will
promptly notify the Borrower of any event of which it has knowledge, occurring
after the date hereof, which will entitle a Lender to compensation pursuant to
this Section 5.01.  Before giving any such notice pursuant to this subsection
(c) such Lender shall designate a different lending office if such designation
(x) will, in the reasonable judgment of such Lender, avoid the need for, or
reduce the amount of, such compensation and (y) will not, in the reasonable
judgment of such Lender, be materially disadvantageous to such Lender.  A
certificate of the Lender claiming compensation under this Section 5.01, setting
forth the additional amount or amounts to be paid to it hereunder and also
setting forth in reasonable detail the basis for calculating the additional
amounts claimed to be owed to such Lender, shall be conclusive and binding on
the Borrower in the absence of manifest error.

 

5.02                        [Reserved]

 

5.03                        Illegality.  Notwithstanding any other provision of
this Agreement, in the event that on or after the date hereof the adoption of or
any change in any Requirement of Law or in the

 

24

--------------------------------------------------------------------------------


 

interpretation or application thereof by any competent Governmental Authority
shall make it unlawful for a Lender or its lending office to make or maintain
the Loans (and, in the opinion of such Lender, the designation of a different
lending office would either not avoid such unlawfulness or would be
disadvantageous to such Lender), then such Lender shall promptly notify the
Borrower thereof following which (a) the Lender’s Commitment shall be suspended
until such time as such Lender may again make and maintain the Loans hereunder
and (b) if such Requirement of Law shall so mandate, the Loans shall be prepaid
by the Borrower on or before such date as shall be mandated by such Requirement
of Law in an amount equal to the greater of: (A) the Redemption Price applicable
on the date of such prepayment in accordance with Section 3.03(a); and (B) an
amount equal to 101.00% of the outstanding principal amount of the Loans.

 

5.04                        [Reserved]

 

5.05                        Taxes.

 

(a)                                 Payments Free of Taxes.  Any and all
payments by or on account of any obligation of the Borrower under any Loan
Document shall be made without deduction or withholding for any Taxes, except as
required by applicable law. If any applicable law (as determined in the good
faith discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the Borrower shall be
increased as necessary so that after such deduction or withholding has been made
(including such deductions and withholdings applicable to additional sums
payable under this Section) the applicable Recipient receives an amount equal to
the sum it would have received had no such deduction or withholding been made.

 

(b)                                 Payment of Other Taxes by the Borrower. The
Borrower shall timely pay to the relevant Governmental Authority in accordance
with applicable law, or at the option of each Lender, timely reimburse it for,
Other Taxes.

 

(c)                                  Evidence of Payments.  As soon as
practicable after any payment of Taxes by the Borrower to a Governmental
Authority pursuant to this Section, the Borrower shall deliver to each Lender
the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment.

 

(d)                                 Indemnification.  The Borrower shall
reimburse and indemnify each Recipient, within 10 days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this Section)
payable or paid by such Recipient or required to be withheld or deducted from a
payment to such Recipient and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender
shall be conclusive absent manifest error.

 

25

--------------------------------------------------------------------------------

 

(e)                                  Status of Lenders.  (i)  Any Lender that is
entitled to an exemption from, or reduction of withholding Tax with respect to
payments made under any Loan Document shall timely deliver to the Borrower such
properly completed and executed documentation reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate of withholding; provided that, other than in the case of U.S.
Federal withholding Taxes, such Lender has received written notice from the
Borrower advising it of the availability of such exemption or reduction and
containing all applicable documentation. In addition, any Lender shall deliver
such other documentation prescribed by applicable law as reasonably requested by
the Borrower as will enable the Borrower to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 5.05(e)(ii)(A) and (ii)(B) below) shall not
be required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the applicable Borrower is a U.S. Person:

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower on or prior to the date on which such Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the reasonable
request of the Borrower), executed originals of IRS Form W-9 certifying that
such Lender is exempt from U.S. Federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), whichever of the
following is applicable:

 

(1)                                 in the case of a Foreign Lender claiming the
benefits of an income tax treaty to which the United States is a party (x) with
respect to payments of interest under any Loan Document, executed originals of
IRS Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W-8BEN establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

 

(2)                                 executed originals of IRS Form W-8ECI;

 

(3)                                 in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit D to the effect
that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the applicable
Borrower within the meaning of Section 881(c)(3)(B) of the Code, or a
“controlled foreign

 

26

--------------------------------------------------------------------------------


 

corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN; or

 

(4)                                 to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate, IRS Form W-9,
and/or other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate on
behalf of each such direct and indirect partner; and

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower (in such number of copies as
shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower), executed originals of
any other form prescribed by applicable law as a basis for claiming exemption
from or a reduction in U.S. Federal withholding Tax, duly completed, together
with such supplementary documentation as may be prescribed by applicable law to
permit the Borrower to determine the withholding or deduction required to be
made.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the applicable Borrower in writing of
its legal inability to do so.

 

(f)                                   Treatment of Certain Refunds.  If any
party determines, in its sole discretion exercised in good faith, that it has
received a refund of any Taxes as to which it has been indemnified pursuant to
this Section (including by the payment of additional amounts pursuant to this
Section), it shall pay to the indemnifying party an amount equal to such refund
(but only to the extent of indemnity payments made under this Section with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this paragraph, in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

(g)                                  Mitigation Obligations.  (a) If the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or to any Governmental Authority for the account of any Lender pursuant
to Section 5.01 or 5.05, then such Lender shall (at the request of the Borrower)
use commercially reasonable efforts to designate a different lending office for
funding

 

27

--------------------------------------------------------------------------------


 

or booking its Loans hereunder or to assign and delegate its rights and
obligations hereunder to another of its offices, branches or Affiliates if, in
the sole reasonable judgment of such Lender, such designation or assignment and
delegation would (i) eliminate or reduce amounts payable pursuant to
Section 5.01 or 5.05, as the case may be, in the future, (ii) not subject such
Lender to any unreimbursed cost or expense and (iii) not otherwise be
disadvantageous to such Lender. The Company hereby agrees to pay all reasonable
costs and expenses incurred by any Lender in connection with any such
designation or assignment and delegation.

 

SECTION 6
CONDITIONS PRECEDENT

 

6.01                        Conditions to the Borrowing.  The obligation of each
Lender to make a Loan as part of the Borrowing hereunder shall not become
effective until the following conditions precedent shall have been satisfied or
waived in writing by the Lenders:

 

(a)                                 Amount of Borrowing.  The amount of the
Borrowing shall equal $45,000,000.

 

(b)                                 No Other Secured Debt.  On the Closing Date,
no Obligor shall have any secured Indebtedness outstanding or available to be
drawn, other than under this Agreement and under any Permitted Indebtedness.

 

(c)                                  Terms of Material Agreements, Etc.  Lenders
shall be satisfied that the Obligors are acting reasonably with the terms and
conditions of all of the Obligors’ Material Agreements.

 

(d)                                 No Law Restraining Transactions.  No
applicable law or regulation shall restrain, prevent or, in the reasonable
judgment of the Lenders, impose materially adverse conditions upon the
Transactions.

 

(e)                                  Payment of Fees.  Lenders shall be
satisfied with the arrangements to deduct the fees set forth herein from the
proceeds advanced.

 

(f)                                   Updated Lien Searches.  Lenders shall be
satisfied with updated Lien searches provided by the Borrower or its counsel to
the Lenders within two Business Days prior to Closing.

 

(g)                                  Documentary Deliveries.  The Lenders shall
have received the following documents, each of which shall be in form and
substance satisfactory to the Lenders:

 

(i)                                     Agreement.  This Agreement duly executed
and delivered by the Borrower and each of the other parties hereto.

 

(ii)                                  Security Documents.

 

(A)                               The Security Agreement, duly executed and
delivered by each of the Obligors;

 

(B)                               Each Real Property Security Document, duly
executed and delivered by each of the Obligors party thereto with respect to
real property owned by Borrower;

 

28

--------------------------------------------------------------------------------


 

(C)                               Each of the Short-Form IP Security Agreements,
duly executed and delivered by the applicable Obligor;

 

(D)                               Evidence of filing of UCC-1 financing
statements against each Obligor in its jurisdiction of formation or
incorporation, as the case may be;

 

(E)                                Evidence of registration in the appropriate
offices of the Real Property Security Documents with respect to real property
owned by Borrower;

 

(F)                                 Evidence of filing of each of the
Short-Form IP Security Agreements in the United States Patent and Trademark
Office or the United States Copyright office, as applicable;

 

(G)                               Control agreements with respect to each
deposit account, securities account and commodity account of Borrower; and

 

(H)                              Without limitation, all other documents and
instruments reasonably required to perfect the Lenders’ Lien on, and security
interest in, the Collateral required to be delivered on or prior to the Closing
Date (including delivery of any capital stock certificates and undated stock
powers executed in blank) shall have been duly executed and delivered and be in
proper form for filing, and shall create in favor of the Lenders, a perfected
Lien on, and security interest in, the Collateral, subject only to liens
securing Permitted Indebtedness.

 

(iii)                               Ratification.  A ratification and
confirmation agreement regarding the Loan Documents under and as defined in the
Original Agreement.

 

(iv)                              Notes.  Any Notes requested in accordance with
Section 2.04, and Notes representing the Closing Date PIK Loan.

 

(v)                                 Approvals.  Copies of all material licenses,
consents, authorizations and approvals of, and notices to and filings and
registrations with, any Governmental Authority (including all foreign exchange
approvals), and of all third-party consents and approvals, necessary in
connection with the making and performance by the Obligors of the Loan Documents
and the Transactions.

 

(vi)                              Corporate Documents.  Certified copies of the
constitutive documents of each Obligor (if publicly available in such Obligor’s
jurisdiction of formation) and of resolutions of the Board of Directors (or
shareholders, if applicable) of each Obligor authorizing the making and
performance by it of the Loan Documents to which it is a party.

 

(vii)                           Incumbency Certificate.  A certificate of each
Obligor as to the authority, incumbency and specimen signatures of the persons
who have executed the Loan Documents and any other documents in connection
herewith on behalf of the Obligors.

 

(viii)                        Officer’s Certificate.  A certificate, dated the
Closing Date and signed by the President, a Vice President or a financial
officer of the Borrower, confirming compliance with the conditions set forth in
Section 6.01.

 

29

--------------------------------------------------------------------------------


 

(ix)                              Opinions of Counsel.  A favorable opinion,
dated the Closing Date, of counsel to each Obligor in form acceptable to the
Lenders and their counsel.

 

(x)                                 Insurance.  Certificates of insurance
evidencing the existence of all insurance required to be maintained by the
Borrower pursuant to Section 8.05(b) and the designation of the Lenders as the
loss payees or additional named insured, as the case may be, thereunder.

 

(h)                                 Commitment Period.  The Borrowing Date shall
occur during the Commitment Period;

 

(i)                                     No Default; Representations and
Warranties.  Both immediately prior to the making of such Loan and after giving
effect thereto and to the intended use thereof:

 

(i)                                     no Default shall have occurred and be
continuing; and

 

(ii)                                  the representations and warranties made by
the Borrower in Section 7, (except for the representation in Section 7.04(b))
shall be true on and as of the Borrowing Date and immediately after giving
effect to the application of the proceeds of the Borrowing with the same force
and effect as if made on and as of such date except that the representation
regarding representations and warranties that refer to a specific earlier date
shall be that they were true on such earlier date.

 

(j)                                    Notice of Borrowing.  Capital Royalty
Partners II L.P. shall have received a Notice of Borrowing as and when required
pursuant to Section 2.02, substantially in the form attached hereto as
Exhibit F.

 

SECTION 7
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Lenders that, except as represented
to the contrary in the Disclosure Schedules:

 

7.01                        Power and Authority.  Each of Borrower and its
Subsidiaries (a) is a duly organized and validly existing under the laws of its
jurisdiction of organization, (b) has all requisite corporate or other power,
and has all material governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as now being or
as proposed to be conducted except to the extent that failure to have the same
could not reasonably be expected to have a Material Adverse Effect, (c) is
qualified to do business and is in good standing in all jurisdictions in which
the nature of the business conducted by it makes such qualification necessary
and where failure so to qualify could (either individually or in the aggregate)
have a Material Adverse Effect, (d) has full power, authority and legal right to
make and perform each of the Loan Documents to which it is a party and, in the
case of the Borrower, to borrow the Loans hereunder, (e) is in material
compliance with all applicable laws and regulations to which it is subject and
all material agreements to which it is a party, and (f) has good title to all
its assets, free and clear of any Liens or adverse claims except as expressly
permitted by this Agreement.

 

30

--------------------------------------------------------------------------------


 

7.02                        Authorization; Enforceability.  The Transactions are
within each Obligor’s corporate powers and have been duly authorized by all
necessary corporate and, if required, by all necessary shareholder action.  This
Agreement has been duly executed and delivered by each Obligor and constitutes,
and each of the other Loan Documents to which it is a party when executed and
delivered by such Obligor will constitute, a legal, valid and binding obligation
of such Obligor, enforceable against each Obligor in accordance with its terms,
except as such enforceability may be limited by (a) bankruptcy, insolvency,
reorganization, moratorium or similar laws of general applicability affecting
the enforcement of creditors’ rights and (b) the application of general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

 

7.03                        Governmental and Other Approvals; No Conflicts.  The
Transactions (a) do not require any consent or approval of, registration or
filing with, or any other action by, any Governmental Authority or any third
party, except for (i) such as have been obtained or made and are in full force
and effect and (ii) filings and recordings in respect of the Liens created
pursuant to the Security Documents, (b) will not violate any applicable law or
regulation or the charter, by laws or other organizational documents of the
Borrower and its Subsidiaries or any order of any Governmental Authority, other
than any such violations that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon the Borrower and its Subsidiaries or assets, or give rise to a
right thereunder to require any payment to be made by any such Person, other
than any of the foregoing that, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect, and (d) except for the
Liens created pursuant to the Security Documents, will not result in the
creation or imposition of any Lien on any asset of the Borrower and its
Subsidiaries.

 

7.04                        Financial Statements; Material Adverse Change.

 

(a)                                 Financial Statements.  The Borrower has
heretofore furnished to the Lenders certain historical financial statements as
provided for in Section 8.01.  Such historical financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Borrower and its Subsidiaries as of such dates
and for such periods in accordance with GAAP, subject to year-end audit
adjustments and the absence of footnotes in the case of the statements
previously-delivered statements of the type described in Section 8.01(b). 
Neither the Borrower nor any of its Subsidiaries has any material contingent
liabilities or unusual forward or long-term commitments not disclosed in the
aforementioned financial statements and related footnotes.

 

(b)                                 No Material Adverse Change.  Since June 30,
2014, there has been no Material Adverse Change.

 

7.05                        Properties.

 

(a)                                 Property Generally.  Each Obligor has good
and marketable fee simple title to, or valid leasehold interests in, all its
real and personal property material to its business, subject only to Permitted
Liens and except for minor defects in title that do not interfere with its
ability

 

31

--------------------------------------------------------------------------------


 

to conduct its business as currently conducted or to utilize such properties for
their intended purposes.

 

(b)                                 Intellectual Property. The Obligors
represent and warrant to the Lenders as of the date hereof as follows, and the
Obligors acknowledge that the Lenders are relying on such representations and
warranties in entering into this Agreement:

 

(i)                                     Schedule 7.05(b) contains:

 

(A)                               a complete and accurate list of all Material
Agreements;

 

(B)                               a complete and accurate list of all applied
for or registered Patents, including the jurisdiction and patent number;

 

(C)                               a complete and accurate list of all applied
for or registered Trademarks, including the jurisdiction, trademark application
or registration number and the application or registration date;

 

(D)                               a complete and accurate list of all applied
for or registered Copyrights;

 

(ii)                                  The Obligors are the absolute registered
beneficial owner of all right, title and interest in and to and have the right
to use the Borrower Intellectual Property with no breaks in chain of title, with
good and marketable title, free and clear of any Liens or Claims of any kind
whatsoever other than Permitted Liens.  Without limiting the foregoing, and
except as set forth in Schedule 7.05(b):

 

(A)                               other than with respect to the Material
Agreements, the Obligors have not Transferred ownership of Material Intellectual
Property, in whole or in part, to any other Person;

 

(B)                               other than the Material Agreements, and other
than customary restrictions in in-bound licenses of Intellectual Property, there
are no judgments, covenants not to sue, permits, grants, licenses, Liens (other
than Permitted Liens), Claims or other agreements or arrangements relating to
Borrower’s Material Intellectual Property, including any development,
submission, services, research, license or support agreements, which bind,
obligate or otherwise restrict the Obligors;

 

(C)                               the use of any of the Borrower Intellectual
Property, to the best of Borrower’s Knowledge, does not breach, violate,
infringe or interfere with or constitutes a misappropriation of any rights,
including any Intellectual Property of any other Person;

 

(D)                               there are no pending or, to the Knowledge of
any of the Responsible Officers, threatened Claims against the Obligors asserted
by any other Person relating to the Borrower Intellectual Property, including
any Claims of adverse ownership, invalidity, infringement, misappropriation,
violation or other opposition to or conflict with such Intellectual Property. 
The Obligors have not received any information from, or Claim by, any Person
that its business, the use of the Borrower Intellectual Property, or the
manufacture, use or

 

32

--------------------------------------------------------------------------------


 

sale of any product or the performance of any service infringes upon, violates
or constitutes a misappropriation of, or may infringe upon, violate or
constitute a misappropriation of, or otherwise interfere with any other
Intellectual Property of any other Person;

 

(E)                                the Obligors have no Knowledge that the
Borrower Intellectual Property is being infringed, violated, misappropriated or
otherwise used by any other Person without the express authorization of the
Obligors.  Without limiting the foregoing, the Obligors have not put any other
Person on notice of actual or potential infringement, violation or
misappropriation of any of the Borrower Intellectual Property.  The Obligors
have not initiated any Claim including any enforcement action with respect to
any of the Borrower Intellectual Property;

 

(F)                                 all relevant current employees of the
Borrower have executed written Contracts with the Borrower that irrevocably
assign to the Borrower all of their rights to any Inventions, improvements,
discoveries or information relating to Borrower’s business;

 

(G)                               the Borrower Intellectual Property is all the
Intellectual Property necessary for the operation of the Borrower’s business as
it is currently conducted;

 

(H)                              the Obligors have taken all reasonable
precautions to protect the secrecy, confidentiality and value of all Borrower
Intellectual Property consisting of trade secrets and confidential information
(including the enforcement by each Obligor of a policy requiring each employee
or contractor to execute proprietary information and confidentiality agreements
substantially in the applicable Obligor’s standard form, and all current and
former employees and contractors of such Obligor have executed such an
agreement).

 

(I)                                   the Obligors have delivered to the Lenders
accurate and complete copies, of all Material Agreements relating to the
Borrower Intellectual Property, except for any license implied by the sale of a
product and perpetual, paid-up licenses for commonly available software programs
under which an Obligor is the licensee;

 

(J)                                   there are no pending or, to the Knowledge
of any of the Obligors, threatened in writing Claims against the Obligors
asserted by any other Person relating to the Material Agreements, including any
Claims of breach or default under such Material Agreements.  The Obligors have
not received any information from, or Claim by, any Person that any of the
Material Agreements is breached or is in default.  There are no outstanding and,
to the Obligors’ Knowledge, no threatened disputes or disagreements with respect
to any such Contract;

 

(iii)                               With respect to the Borrower Intellectual
Property consisting of Patents, and without limiting the representations and
warranties in Section 7.05(b)(ii):

 

(A)                               each of the issued claims in such Patents, to
Borrower’s Knowledge, is valid and enforceable;

 

(B)                               the inventors claimed in such Patents have
executed written Contracts with the Borrower that properly and irrevocably
assign to the Borrower all of their rights to any of the Inventions claimed in
such Patents;

 

33

--------------------------------------------------------------------------------


 

(C)                               all such Patents are in good standing and none
of the Patents, or the Inventions claimed in them, have been dedicated to the
public;

 

(D)                               during the prosecution of such Patents, to
Borrower’s Knowledge, all material prior art to the Obligors Patent rights was
adequately disclosed to or considered by the respective patent offices during
prosecution of such Patents;

 

(E)                                subsequent to the issuance of such Patents,
neither the Borrower or any Subsidiary Guarantors or their predecessors in
interest, have filed any disclaimer or made or permitted any other voluntary
reduction in the scope of the Inventions claimed in such Patents;

 

(F)                                 no allowable or allowed subject matter of
the such Patents, to Borrower’s Knowledge, is subject to any competing
conception claims of allowable or allowed subject matter of any patent
applications or patents of any third party and have not been the subject of any
interference, re-examination or opposition proceedings, nor are the Obligors
aware of any basis for any such interference, re-examination or opposition
proceedings;

 

(G)                               no such Patents, to Borrower’s Knowledge, have
ever been found invalid, unpatentable or unenforceable for any reason in any
administrative, arbitration, judicial or other proceeding, and, with the
exception of publicly available documents in the applicable Patent Office
recorded with respect to Patents, the Obligors do not know of and have not
received any notice or information of any kind from any source suggesting that
such Patents may be invalid, unpatentable, or unenforceable.  If any of such
Patents is terminally disclaimed to another patent or patent application, all
patents and patent applications subject to such terminal disclaimer are included
in this Transaction;

 

(H)                              the Obligors have not received an opinion,
whether preliminary in nature or qualified in any manner, which concludes that a
challenge to the validity or enforceability of any of such Patents may succeed;

 

(I)                                   the Obligors have no Knowledge that they
or any prior owner of the Borrower Intellectual Property or their respective
agents or representatives have engaged in any conduct, or omitted to perform any
necessary act, the result of which would invalidate or render unpatentable or
unenforceable any such Patents; and

 

(J)                                   all maintenance fees, annuities, and the
like due or payable on the Patents have been timely paid or the failure to so
pay would not reasonably be expected to result in a Material Adverse Change.

 

(iv)                              none of the foregoing representations and
statements of fact contains any untrue statement of material fact or omits to
state any material fact necessary to make any such statement or representation
not misleading to a prospective Lender seeking full information as to the
Borrower Intellectual Property and the Borrower’s business.

 

(c)                                  Material Intellectual Property.  Schedule
7.05(c) contains an accurate list of Intellectual Property of the Obligors that
is material to the Borrower’s business.

 

34

--------------------------------------------------------------------------------


 

7.06                        No Actions or Proceedings.

 

(a)                                 Litigation.  There is no litigation,
investigation or proceeding pending or, to the best of the Borrower’s Knowledge,
threatened with respect to the Borrower and its Subsidiaries by or before any
Governmental Authority or arbitrator (i) that either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect, except
as specified in Schedule 7.06 hereto or (ii) that involves this Agreement or the
Transactions.

 

(b)                                 Environmental Matters.  The operations and
Property of the Borrower and its Subsidiaries comply with all applicable
Environmental Laws, except to the extent the failure to so comply (either
individually or in the aggregate) would not reasonably be expected to have a
Material Adverse Effect.

 

(c)                                  Labour Matters.  The Borrower has not
engaged in unfair labour practices and there are no material labour actions or
disputes involving the employees of the Borrower.

 

7.07                        Compliance with Laws and Agreements.  Each of the
Obligors is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.  No Default has occurred and is
continuing.

 

7.08                        Taxes.  Each of the Obligors has timely filed or
caused to be filed all tax returns and reports required to have been filed and
has paid or caused to be paid all taxes required to have been paid by it, except
local taxes not in excess of $10,000 in the aggregate at any time and taxes that
are being contested in good faith by appropriate proceedings and for which such
Obligor has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.

 

7.09                        Full Disclosure.  The Borrower has disclosed to the
Lenders all Material Agreements which it or any of its Subsidiaries is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  None of the
reports, financial statements, certificates or other information furnished by or
on behalf of the Obligors to the Lenders in connection with the negotiation of
this Agreement and the other Loan Documents or delivered hereunder or thereunder
(as modified or supplemented by other information so furnished) contains any
material misstatement of material fact or omits to state any material fact
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading; provided that, with respect to
projected financial information, the Borrower represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time.

 

7.10                        Regulation.

 

(a)                                 Investment Company Act.  Neither the
Borrower nor any of its Subsidiaries is an “investment company” as defined in,
or subject to regulation under, the Investment Company Act of 1940.

 

(b)                                 Margin Stock.  Neither the Borrower nor any
of its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the

 

35

--------------------------------------------------------------------------------

 

purpose, whether immediate, incidental or ultimate, of buying or carrying Margin
Stock, and no part of the proceeds of the Loans will be used to buy or carry any
Margin Stock in violation of Regulation U or X of the Board.

 

7.11                        Solvency.  The Borrower is and, immediately after
giving effect to the Borrowing and the use of proceeds thereof will be, Solvent.

 

7.12                        Subsidiaries.  Schedule 7.12 is a complete and
correct list of all Subsidiaries of the Borrower as of the date hereof, each
such Subsidiary is duly organized and validly existing under the jurisdiction of
its organization shown in said Schedule 7.12, and the percentage ownership by
the Borrower of each such Subsidiary is as shown in said Schedule 7.12.

 

7.13                        Indebtedness and Liens.  Schedule 7.13(a) is a
complete and correct list of all Indebtedness of the Borrower and its
Subsidiaries outstanding as of the date hereof.  Schedule 7.13(b) is a complete
and correct list of all Liens granted by the Borrower and other Obligors with
respect to their respective Property and outstanding as of the date hereof.

 

7.14                        Material Agreements.  Schedule 7.14 is a complete
and correct list of each Material Agreement of the Borrower and each of its
Subsidiaries existing on the date hereof, plus each agreement creating or
evidencing any Material Indebtedness.  Neither the Borrower nor any of its
Subsidiaries is in material default under any Material Agreement.  Except as
otherwise disclosed in writing to the Lenders, all material vendor purchase
agreements and provider contracts of the Obligors are in full force in effect
without material modification from the form in which the same were disclosed to
the Lenders.

 

7.15                        Restrictive Agreements.  None of the Subsidiaries of
the Borrower or the Borrower is subject to any indenture, agreement, instrument
or other arrangement of the type described in Section 9.10, except for any
indenture, agreement, instrument or other arrangement described on Schedule 7.15
(a “Permitted Restrictive Agreement”).

 

7.16                        Real Property.  Neither the Borrower nor any of its
Subsidiaries owns or leases (as tenant thereof) any real property, except as
described on Schedule 7.16.  The premises covered by the Lease of 4524
50th Street and the Lease of 4558 50th Street are the Borrower’s only commercial
manufacturing facilities.

 

7.17                        Pension Matters.  Schedule 7.17 sets forth, as of
the Closing Date, a complete and correct list of, and that separately
identifies, (a) all Title IV Plans, (b) all Multiemployer Plans and (c) all
material Benefit Plans.  Each Benefit Plan, and each trust thereunder, intended
to qualify for tax exempt status under Section 401 or 501 of the Code or other
Requirements of Law so qualifies.  Except for those that would not, in the
aggregate, have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the Knowledge of any Obligor
or Subsidiary thereof, threatened) claims (other than routine claims for
benefits in the normal course), sanctions, actions, lawsuits or other
proceedings or investigation involving any Benefit Plan to which any Obligor or
Subsidiary thereof incurs or otherwise has or could have an obligation or any
liability or Claim and (z) no ERISA Event is reasonably expected to occur.  The
Borrower and each of its ERISA Affiliates has met all applicable requirements
under the

 

36

--------------------------------------------------------------------------------


 

ERISA Funding Rules with respect to each Title IV Plan, and no waiver of the
minimum funding standards under the ERISA Funding Rules has been applied for or
obtained.  As of the most recent valuation date for any Title IV Plan, the
funding target attainment percentage (as defined in Section 430(d)(2) of the
Code) is at least 60%, and neither the Borrower not any of its ERISA Affiliates
knows of any facts or circumstances that could reasonably be expected to cause
the funding target attainment percentage to fall below 60% as of the most
recent.  On the Closing Date, no ERISA Event has occurred in connection with
which obligations and liabilities (contingent or otherwise) remain outstanding. 
No ERISA Affiliate would have any Withdrawal Liability as a result of a complete
withdrawal from any Multiemployer Plan on the date this representation is made.

 

7.18                        Collateral; Security Interest.  Each Security
Document is effective to create in favor of the Lenders a legal, valid and
enforceable security interest in the Collateral subject thereto and each such
security interest is perfected to the extent required by (and has the priority
required by) the applicable Security Document.  The Security Documents
collectively are effective to create in favor of the Lenders a legal, valid and
enforceable security interest in all of the Borrower’s and the Subsidiary
Guarantors’ assets, which security interests are first-priority.

 

7.19                        Regulatory Approvals.  The Borrower and its
Subsidiaries hold, and will continue to hold, either directly or through
licensees and agents, all Regulatory Approvals, licenses, permits and similar
governmental authorizations of a Governmental Authority necessary or required
for the Borrower and its Subsidiaries to conduct their operations and business
in the manner currently conducted.

 

SECTION 8
AFFIRMATIVE COVENANTS

 

Until the Commitments have expired or been terminated and the principal of and
interest on the Loans and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lender that:

 

8.01                        Financial Statements and Other Information.  The
Borrower will furnish to the Lenders:

 

(a)                                 as soon as available and in any event within
45 days after the end of the first three fiscal quarters of each fiscal year (or
90 days, in the case of the fourth fiscal quarter), the consolidated and
consolidating balance sheets of the Obligors as of the end of such quarter, and
the related consolidated and consolidating statements of income, and cash flows
of the Borrower and its Subsidiaries for such quarter and the portion of the
fiscal year through the end of such quarter, prepared in accordance with GAAP
consistently applied, all in reasonable detail and setting forth in comparative
form the figures for the corresponding period in the preceding fiscal year,
together with a certificate of a Responsible Officer of the Borrower stating
that such financial statements fairly present the financial condition of the
Borrower and its Subsidiaries as at such date and the results of operations of
the Borrower and its Subsidiaries for the period ended on such date and have
been prepared in accordance with GAAP consistently applied, subject to changes
resulting from normal, year-end audit adjustments and except for the absence of
note; provided that documents required to be furnished pursuant to this
Section 8.01(a) shall

 

37

--------------------------------------------------------------------------------


 

be deemed furnished on the date that such documents are publicly available on
“EDGAR” (with the related certificate separately delivered);

 

(b)                                 as soon as available and in any event within
150 days after the end of each fiscal year, the consolidated and consolidating
balance sheets of the Borrower and its Subsidiaries as of the end of such fiscal
year, and the related consolidated and consolidating statements of income,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such fiscal year, prepared in accordance with GAAP consistently applied, all in
reasonable detail and setting forth in comparative form the figures for the
previous fiscal year, accompanied by a report and opinion thereon of Deloitte
and Touche or another firm of independent certified public accountants of
recognized national standing acceptable to the Lenders; provided that documents
required to be furnished pursuant to this Section 8.01(b) shall be deemed
furnished on the date that such documents are publicly available on “EDGAR”;

 

(c)                                  together with the financial statements
required pursuant to Sections 8.01(a), (b) and (c), a compliance certificate of
a Responsible Officer as of the end of the applicable accounting period (which
delivery may, unless a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes) in the form of Exhibit E (a
“Compliance Certificate”), attaching any written post-audit communications from
auditors that are material that are raised by auditors and presented to
Borrower’s audit committee;

 

(d)                                 within 21 calendar days following the end of
each month, evidence satisfactory to the Lenders, based upon Borrower’s bank
account statements that the Borrower has met its minimum Liquidity requirement
set out in Section 8.14(a) after deducting any Indebtedness permitted by
Section 9.01(i);

 

(e)                                  once a year or as reasonably requested, a
consolidated financial forecast for the Borrower and its Subsidiaries for the
following five fiscal years, including forecasted consolidated balance sheets,
consolidated statements of income, and cash flows of the Borrower and its
Subsidiaries;

 

(f)                                   promptly after the same are released,
copies of all press releases; provided that documents required to be furnished
pursuant to this Section 8.01(f) shall be deemed furnished on the date that such
documents are publicly available on “EDGAR”;

 

(g)                                  promptly, and in any event within five
Business Days after receipt thereof by an Obligor thereof, copies of each notice
or other correspondence received from any securities regulator or exchange to
the authority of which the Borrower may become subject from time to time
concerning any investigation or possible investigation or other inquiry by such
agency regarding financial or other operational results of such Obligor;
provided that documents required to be furnished pursuant to this
Section 8.01(g) shall be deemed furnished on the date that such documents are
publicly available on “EDGAR”; and

 

(h)                                 the information regarding insurance
maintained by the Borrower and its Subsidiaries as required under Section 8.05.

 

38

--------------------------------------------------------------------------------


 

8.02                        Notices of Material Events.  The Borrower will
furnish to the Lenders written notice of the following promptly after a
Responsible Officer first learns of the existence of:

 

(a)                                 the occurrence of any Default;

 

(b)                                 notice of the occurrence of any event with
respect to its property or assets resulting in a loss aggregating $750,000 (or
the Equivalent Amount in other currencies) or more;

 

(c)                                  (A) any proposed acquisition of stock,
assets or property by any Obligor that would reasonably be expected to result in
environmental liability under Environmental Laws, and (B)(1) spillage, leakage,
discharge, disposal, leaching, migration or release of any Hazardous Material
required to be reported to any Governmental Authority under applicable
Environmental Laws which could reasonably be expected to involve damages in
excess of $100,000.00, and (2) all actions, suits, claims, notices of violation,
hearings, investigations or proceedings pending, or to the best of the
Borrower’s Knowledge, threatened against or affecting the Borrower and any of
its Subsidiaries or with respect to the ownership, use, maintenance and
operation of their respective businesses, operations or properties, relating to
Environmental Laws or Hazardous Material;

 

(d)                                 the assertion of any environmental matter by
any Person against, or with respect to the activities of, the Borrower or any of
its Subsidiaries and any alleged violation of or non compliance with any
Environmental Laws or any permits, licenses or authorizations which could
reasonably be expected to involve damages in excess of $100,000.00 other than
any environmental matter or alleged violation that, if adversely determined,
would not (either individually or in the aggregate) have a Material Adverse
Effect;

 

(e)                                  the filing or commencement of any action,
suit or proceeding by or before any arbitrator or Governmental Authority against
or affecting the Borrower or any of its Affiliates (exclusive of Essex) which
could reasonably be expected to involve damages in excess of $100,000.00 that,
if adversely determined, could reasonably be expected to result in a Material
Adverse Effect, including, in any event, any filing or commencement of any
action, suit or proceeding by or before any arbitrator or Governmental Authority
against or affecting the Borrower or any of its Affiliates (exclusive of Essex);

 

(f)                                   (i) on or prior to any filing by any ERISA
Affiliate of any notice of intent to terminate any Title IV Plan, a copy of such
notice and (ii) promptly, and in any event within ten days, after any
Responsible Officer of any ERISA Affiliate knows or has reason to know that a
request for a minimum funding waiver under Section 412 of the Code has been
filed with respect to any Title IV Plan or Multiemployer Plan, a notice (which
may be made by telephone if promptly confirmed in writing) describing such
waiver request and any action that any ERISA Affiliate proposes to take with
respect thereto, together with a copy of any notice filed with the PBGC or the
IRS pertaining thereto;

 

(g)                                  (i) the termination of any Material
Agreement; (ii) the entering into of any new Material Agreement by an Obligor;
or (iii) any material amendment to a Material Agreement;

 

(h)                                 the reports and notices as required by the
Security Documents;

 

39

--------------------------------------------------------------------------------


 

(i)                                     promptly after the occurrence thereof,
notice of any labour controversy resulting in or threatening to result in any
strike, work stoppage, boycott, shutdown or other material labour disruption
against or involving an Obligor;

 

(j)                                    any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect; or

 

(k)                                 such other information respecting the
operations, properties, business or condition (financial or otherwise) of the
Obligors (including with respect to the Collateral) as the Lenders may from time
to time reasonably request.

 

Each notice delivered under this Section 8.02 shall be accompanied by a
statement of a financial officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

8.03                        Existence; Conduct of Business.  The Borrower will,
and will cause each of its Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, licenses, permits, privileges and franchises material
to the conduct of its business; provided that the foregoing shall not prohibit
any merger, amalgamation, consolidation, liquidation or dissolution permitted
under Section 9.03.

 

8.04                        Payment of Obligations.  The Borrower will, and will
cause each of its Subsidiaries to, pay and discharge its obligations, including
(i) all taxes, fees, assessments and governmental charges or levies imposed upon
it or upon its properties or assets prior to the date on which penalties attach
thereto, and all lawful claims for labour, materials and supplies which, if
unpaid, might become a Lien upon any properties or assets of the Borrower any
Subsidiary, except to the extent such taxes, fees, assessments or governmental
charges or levies, or such claims, are local taxes not in excess of $10,000 in
the aggregate at any time being contested in good faith by appropriate
proceedings and are adequately reserved against in accordance with GAAP;
(ii) all lawful claims which, if unpaid, would by law become a Lien upon its
property not constituting a Permitted Lien; and (iii) all Indebtedness other
than Permitted Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.

 

8.05                        Maintenance of Properties; Insurance.  The Borrower
will, and will cause each of its Subsidiaries to, (a) keep and maintain all
property material to the conduct of its business in good working order and
condition, ordinary wear and tear and damage from casualty or condemnation
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations. Upon the request of the Lenders, the Borrower
shall furnish the Lenders from time to time with full information as to the
insurance carried by it and, if so requested, copies of all such insurance
policies.  The Borrower shall also furnish to the Lenders from time to time upon
the request of the Lenders a certificate, letter or other communication from the
Borrower’s insurance broker or other insurance specialist stating that all
premiums then due on the policies relating to insurance on the Collateral have
been paid, that such policies are in full force and effect and that such
insurance coverage and

 

40

--------------------------------------------------------------------------------


 

such policies comply with all the requirements of this subsection.  The Borrower
shall use commercially reasonable efforts to ensure, or cause others to ensure,
that all insurance policies required under this subsection shall provide that
they shall not be terminated or cancelled nor shall any such policy be
materially changed in a manner adverse to the Borrower without at least 30 days’
prior written notice to the Borrower and the Lenders.  Receipt of notice of
termination or cancellation of any such insurance policies or reduction of
coverages or amounts thereunder shall entitle the Lenders to renew any such
policies, cause the coverages and amounts thereof to be maintained at levels
required pursuant to the first sentence of this Section 8.05 or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Borrower.

 

8.06                        Books and Records; Inspection Rights.  The Borrower
will, and will cause each of its Subsidiaries to, keep proper books of record
and account in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities.  The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Lender, upon reasonable prior notice, to visit and inspect its properties,
to examine and make extracts from its books and records, and to discuss its
affairs, finances and condition with its officers (and if necessary after such
discussions with Borrower’s officers, its independent accountants), all at such
reasonable times not more often than once a year unless an Event of Default has
occurred and is continuing.

 

8.07                        Compliance with Laws and Other Obligations.  The
Borrower will, and will cause each of its Subsidiaries to, (i) comply in all
material respects with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property (including Environmental
Laws) and (ii) comply in all material respects with all terms of Indebtedness
and all other material contractual obligations, except where the failure to do
so, individually or in the aggregate, would not reasonably be expected to result
in a Material Adverse Effect.

 

8.08                        Maintenance of Properties, Etc.  The Borrower shall,
and shall cause each of its Subsidiaries to, maintain and preserve all of its
properties necessary or useful in the proper conduct of its business in good
working order and condition in accordance with the general practice of other
Persons of similar character and size, ordinary wear and tear excepted.

 

8.09                        Licenses.  The Borrower shall, and shall cause each
of its Subsidiaries to, obtain and maintain all licenses, authorizations,
consents, filings, exemptions, registrations and other Governmental Approvals
necessary in connection with the execution, delivery and performance of the Loan
Documents, the consummation of the Transactions or the operation and conduct of
its business and ownership of its properties, except where failure to do so
would not reasonably be expected to have a Material Adverse Effect.

 

8.10                        Action under Environmental Laws.  The Borrower
shall, and shall cause each of its Subsidiaries to, upon becoming aware of the
presence of any Hazardous Materials (except Hazardous Materials used by Borrower
or its Subsidiaries in the ordinary course of business) or the existence of any
environmental liability under applicable Environmental Laws with respect to
their respective businesses, operations or properties, take all actions, at
their cost and expense, as shall be necessary or advisable to investigate and
clean up the condition of their respective businesses, operations or properties,
including all required removal, containment and remedial

 

41

--------------------------------------------------------------------------------


 

actions, and restore their respective businesses, operations or properties to a
condition in compliance with applicable Environmental Laws.

 

8.11                        Use of Proceeds.  The proceeds of the Loans will be
used only as provided in Section 2.04.  No part of the proceeds of the Loans
will be used, whether directly or indirectly, for any purpose that entails a
violation of any of the Regulations of the Board, including Regulations T, U and
X.

 

8.12                        Certain Obligations Respecting Subsidiaries; Further
Assurances.

 

(a)                                 Subsidiary Guarantors.  The Borrower will
take such action, and will cause each of its Subsidiaries to take such action,
from time to time as shall be necessary to ensure that all Subsidiaries that are
Domestic Subsidiaries of the Borrower, or such Foreign Subsidiaries as provided
under Section 8.12(b), are “Subsidiary Guarantors” hereunder.  Without limiting
the generality of the foregoing, in the event that the Borrower or any of its
Subsidiaries shall form or acquire any new Subsidiary that is a Domestic
Subsidiary or a Foreign Subsidiary meeting the requirements of Section 8.12(b),
the Borrower and its Subsidiaries will:

 

(i)                                     cause such new Subsidiary to become a
“Subsidiary Guarantor” hereunder, and a “Grantor” under the Security Agreement,
pursuant to a Guarantee Assumption Agreement;

 

(ii)                                  take such action or cause such Subsidiary
to take such action (including delivering such shares of stock together with
undated transfer powers executed in blank) as shall be necessary to create and
perfect valid and enforceable first priority Liens on substantially all of the
personal property of such new Subsidiary as collateral security for the
obligations of such new Subsidiary hereunder;

 

(iii)                               cause the parent of such Subsidiary to
execute and deliver a pledge agreement in favor of the Lenders in respect of all
outstanding issued shares of such Subsidiary; and

 

(iv)                              deliver such proof of corporate action,
incumbency of officers, opinions of counsel and other documents as is consistent
with those delivered by each Obligor pursuant to Section 6.01 on the Closing
Date or as the Lenders shall have requested.

 

(b)                                 Foreign Subsidiaries.  In the event that
Foreign Subsidiaries at any time have, in the aggregate, (i) total revenues
constituting 10% or more of the total revenues of the Borrower and its
Subsidiaries on a consolidated basis, or (ii) total assets constituting 10% or
more of the total assets of the Borrower and its Subsidiaries on a consolidated
basis, promptly (and, in any event, within 30 days after such time) the Borrower
shall cause one or more of such Foreign Subsidiaries to become Subsidiary
Guarantors in the manner set forth in Section 8.12(a), such that, after such
Subsidiaries become Subsidiary Guarantors, the remaining Foreign Subsidiaries in
the aggregate shall cease to have revenues or assets, as applicable, that meet
the thresholds set forth in subparts (i) and (ii) above; provided that no
Foreign Subsidiary shall be required to become a Subsidiary Guarantor if doing
so would result in adverse tax consequences for the Borrower and its
Subsidiaries, taken as a whole.

 

42

--------------------------------------------------------------------------------


 

(c)                                  Further Assurances.  The Borrower will, and
will cause each of its Subsidiaries to, take such action from time to time as
shall reasonably be requested by the Lenders to effectuate the purposes and
objectives of this Agreement.

 

Without limiting the generality of the foregoing, the Borrower will, and will
cause each other Obligor that is a Domestic Subsidiary or a Foreign Subsidiary
meeting the requirements of Section 8.12(b) to, take such action from time to
time (including executing and delivering such assignments, security agreements,
control agreements and other instruments) as shall be reasonably requested by
the Lenders to create, in favor of the Lenders, perfected security interests and
Liens in substantially all of the personal property of such Obligor as
collateral security for its obligations hereunder; provided that any such
security interest or Lien shall be subject to the relevant requirements of the
Security Documents.

 

8.13                        Termination of Non-Permitted Liens.  In the event
the Borrower or any of its Subsidiaries shall become aware or be notified by the
Lenders of the existence of any outstanding Lien against any Property of the
Borrower or any of its Subsidiaries, which Lien is not a Permitted Lien, the
Borrower shall use its best efforts to promptly terminate or cause the
termination of such Lien.

 

8.14                        Financial Covenants.

 

(a)                                 Minimum Liquidity.  The Borrower shall have
average daily Liquidity, provided that the Borrower shall be permitted to have
Liquidity of less than $5,000,000 for a maximum of five (5) non-consecutive days
during each fiscal quarter, of at least $5,000,000.  The Borrower shall keep no
more than $5,000 in any account that is not governed by a control agreement in
favor of the Lenders.

 

(b)                                 Minimum Revenue.  The Borrower shall have:

 

(i)                                     During the annual periods ending on
June 30, 2015 and June 30, 2016, revenues equal to or exceeding $40,000,000 for
each annual period;

 

(ii)                                  During the annual periods ending on
June 30, 2017 and June 30, 2018, revenues equal to or exceeding $50,000,000 for
each annual period;

 

(iii)                               During the annual period ending on June 30,
2019, revenues equal to or exceeding $60,000,000;

 

8.15                        Intellectual Property.

 

(a)                                 Notwithstanding any provision in this
Agreement or any other writing to the contrary, the Lenders are not assuming any
liability or obligation of the Borrowers, the Subsidiary Guarantors or their
Affiliates of whatever nature, whether presently in existence or arising or
asserted hereafter.  All such liabilities and obligations shall be retained by
and remain obligations and liabilities of the Obligors, the Subsidiary
Guarantors and/or their Affiliates as the case may be.  Without limiting the
foregoing, the Lenders are not assuming and shall not be responsible for any
liabilities or Claims of the Borrowers, the Subsidiary Guarantors or their

 

43

--------------------------------------------------------------------------------


 

Affiliates, whether present or future, absolute or contingent and whether or not
relating to the Obligors, the Borrower Intellectual Property, and/or the
Material Agreements, and the Borrower shall indemnify and save harmless the
Lenders from and against all such liabilities, Claims and Liens.  Without
limiting the foregoing, this Agreement shall not constitute an agreement to
assign any Contracts of or Borrower Intellectual Property to the Lenders.

 

(b)                                 The Obligors covenant and agree that without
the prior written consent of the Lenders, which consent shall not be
unreasonably withheld, conditioned or delayed, the Obligors shall not Transfer
or encumber any of their rights under the Material Agreements, the Borrower
Intellectual Property or the revenue of the business except as permitted under
this Agreement.

 

(c)                                  In the event that the Obligors acquire
Borrower Intellectual Property during the term of this Agreement, then the
provisions of this Agreement shall automatically apply thereto and any such
Borrower Intellectual Property shall automatically constitute part of the
Collateral, without further action by any party.

 

SECTION 9
NEGATIVE COVENANTS

 

Borrower may terminate the Commitments by delivery of a written termination
notice to Lenders which shall terminate the Commitments at 4:00 pm Houston time
on the second Business Day after receipt by Lenders.  Until the Commitments have
expired or been terminated and the principal of and interest on the Loans and
all fees payable hereunder have been paid in full, the Borrower covenants and
agrees with the Lenders that:

 

9.01                        Indebtedness.  The Borrower will not, nor will it
permit any of its Subsidiaries to, create, incur, assume or permit to exist any
Indebtedness, whether directly or indirectly, except (collectively, “Permitted
Indebtedness”):

 

(a)                                 the Obligations;

 

(b)                                 Indebtedness existing on the date hereof and
set forth on Schedule 7.13(a) and Permitted Refinancings thereof; provided that,
in each case, such Indebtedness is subordinated to the Obligations on terms
satisfactory to the Lenders;

 

(c)                                  [Reserved];

 

(d)                                 accounts payable to trade creditors for
goods and services and current operating liabilities (not the result of the
borrowing of money) incurred in the ordinary course of the Borrower’s or such
Subsidiary’s business in accordance with customary terms and paid within the
specified time, unless contested in good faith by appropriate proceedings and
reserved for in accordance with GAAP;

 

(e)                                  Indebtedness consisting of guarantees
resulting from real property leases entered by Subsidiaries and endorsement of
negotiable instruments for collection by the Borrower or any Subsidiary
Guarantor in the ordinary course of business;

 

44

--------------------------------------------------------------------------------


 

(f)                                   Indebtedness of the Borrower to any
Subsidiary Guarantor and of any Subsidiary Guarantor to the Borrower or any
other Subsidiary Guarantor;

 

(g)                                  Guarantees by the Borrower of Indebtedness
of any Subsidiary Guarantor and by any Subsidiary Guarantor of Indebtedness of
the Borrower or any other Subsidiary Guarantor; provided that the aggregate
outstanding principal amount of such Indebtedness, when added to the aggregate
principal amount of the outstanding Indebtedness permitted in reliance on
Section 9.01(h), does not exceed $250,000 (or the Equivalent Amount in other
currencies) at any time;

 

(h)                                 normal course of business equipment
financing; provided that (i) if secured, the collateral therefor consists solely
of the assets being financed, the products and proceeds thereof and books and
records related thereto, and (ii) the aggregate outstanding principal amount of
such Indebtedness, when added to the aggregate principal amount of the
outstanding Indebtedness permitted in reliance on Section 9.01(g), does not
exceed $1,000,000 (or the Equivalent Amount in other currencies) at any time;

 

(i)                                     Indebtedness assumed or taken subject to
in any Permitted Acquisition provided that such Indebtedness does not exceed
$5,000,000 or 15% of the total assets of the acquired entity, whichever is
smaller; and

 

(j)                                    Indebtedness approved in advance in
writing by the Lenders.

 

9.02                        Liens.  The Borrower will not, nor will it permit
any of its Subsidiaries to create, incur, assume or permit to exist any Lien on
any property or asset now owned by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except
(collectively, “Permitted Liens”):

 

(a)                                 Liens created pursuant to the Security
Documents;

 

(b)                                 any Lien on any property or asset of the
Borrower or any of its Subsidiaries existing on the date hereof and set forth in
Schedule 7.13(b); provided that (i) no such Lien shall extend to any other
property or asset of the Borrower or any of its Subsidiaries and (ii) any such
Lien shall secure only those obligations which it secures on the date hereof and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof;

 

(c)                                  [Reserved]

 

(d)                                 Liens securing Indebtedness permitted under
Section 9.01(b);

 

(e)                                  Liens securing Indebtedness permitted under
Section 9.01(h); provided that such Liens are restricted solely to the
collateral described in Section 9.01(h);

 

(f)                                   Liens imposed by law which were incurred
in the ordinary course of business, including (but not limited to) carriers’,
warehousemen’s and mechanics’ liens and other similar liens arising in the
ordinary course of business and which (x) do not in the aggregate materially
detract from the value of the Property subject thereto or materially impair the
use thereof in the operations of the business of such Person or (y) are being
contested in good faith by appropriate proceedings, which proceedings have the
effect of preventing the forfeiture or sale of the

 

45

--------------------------------------------------------------------------------

 

Property subject to such liens and for which adequate reserves have been made if
required in accordance with GAAP;

 

(g)                                  pledges or deposits made in the ordinary
course of business in connection with real property leases or with workers’
compensation, unemployment insurance or other similar social security
legislation;

 

(h)                                 Liens securing taxes, assessments and other
governmental charges, the payment of which is not yet due or is being contested
in good faith by appropriate proceedings promptly initiated and diligently
conducted and for which such reserve or other appropriate provisions, if any, as
shall be required by GAAP shall have been made;

 

(i)                                     servitudes, easements, rights of way,
restrictions and other similar encumbrances on real Property imposed by
applicable Laws and encumbrances consisting of zoning or building restrictions,
easements, licenses, restrictions on the use of property or minor imperfections
in title thereto which, in the aggregate, are not material, and which in the
aggregate do not in any case materially detract from the value of the property
subject thereto or interfere with the ordinary conduct of the business of any of
the Obligors;

 

(j)                                    with respect to any real Property,
(A) such defects or encroachments as might be revealed by an up-to-date survey
of such real Property; (B) the reservations, limitations, provisos and
conditions expressed in the original grant, deed or patent of such property by
the original owner of such real Property pursuant to applicable Laws; and
(C) rights of expropriation, access or user or any similar right conferred or
reserved by or in applicable Laws, which, in the aggregate for (A), (B) and (C),
are not material, and which do not in any case materially detract from the value
of the property subject thereto or interfere with the ordinary conduct of the
business of any of the Obligors;

 

provided that no Lien otherwise permitted under any of the foregoing Sections
9.02(c) through (j) shall apply to any Material Intellectual Property.

 

9.03                        Fundamental Changes and Acquisitions.  The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any
transaction of merger, amalgamation or consolidation excepting Acquisitions
permitted by the immediately following sentence, or liquidate, wind up or
dissolve itself (or suffer any liquidation or dissolution) without the prior
written consent of the Lenders.  The Borrower will not, nor will it permit any
of its Subsidiaries to, make any Acquisition or otherwise acquire any business
or substantially all the property from, or capital stock of, or be a party to
any acquisition of, any Person except for Permitted Acquisitions and purchases
of inventory and other property to be sold or used in the ordinary course of
business and Investments permitted under Section 9.05.  Notwithstanding the
foregoing provisions of this Section 9.03:

 

(a)                                 any Subsidiary Guarantor may be merged,
amalgamated or consolidated with or into the Borrower or any other Subsidiary
Guarantor;

 

(b)                                 any Subsidiary Guarantor may sell, lease,
transfer or otherwise dispose of any or all of its property (upon voluntary
liquidation or otherwise) to the Borrower or another Subsidiary Guarantor; and

 

46

--------------------------------------------------------------------------------


 

(c)                                  the capital stock of any Subsidiary
Guarantor may be sold, transferred or otherwise disposed of to the Borrower or
another Subsidiary Guarantor.

 

9.04                        Lines of Business.  The Borrower will not, nor will
it permit any of its Subsidiaries to, engage to any material extent in any
business other than the business engaged in on the date hereof by Borrower or
any Subsidiary or a business reasonably related thereto.

 

9.05                        Investments.  The Borrower will not, nor will it
permit any of its Subsidiaries to, make, directly or indirectly, or permit to
remain outstanding any Investments except:

 

(a)                                 Investments outstanding on the date hereof
and identified in Schedule 9.05;

 

(b)                                 operating deposit accounts with banks;

 

(c)                                  extensions of credit in the nature of
accounts receivable or notes receivable arising from the sales of goods or
services in the ordinary course of business;

 

(d)                                 Permitted Cash Equivalent Investments;

 

(e)                                  Investments by the Borrower and the
Subsidiary Guarantors in the Borrower and its wholly-owned Subsidiary Guarantors
(for greater certainty, the Borrower shall not be permitted to have any direct
or indirect Subsidiaries that are not wholly-owned Subsidiaries);

 

(f)                                   Hedging Agreements entered into in the
ordinary course of the Borrower’s financial planning solely to hedge currency
risks (and not for speculative purposes) and in an aggregate notional amount for
all such Hedging Agreements not in excess of $100,000 (or the Equivalent Amount
in other currencies);

 

(g)                                  Investments consisting of security deposits
with utilities and other like Persons made in the ordinary course of business;

 

(h)                                 employee loans, travel advances and
guarantees in accordance with the Borrower’s usual and customary practices with
respect thereto (if permitted by applicable law) which in the aggregate shall
not exceed $250,000 outstanding at any time (or the Equivalent Amount in other
currencies);

 

(i)                                     Investments received in connection with
any insolvency proceedings in respect of any customers, suppliers or clients and
in settlement of delinquent obligations of, and other disputes with, customers,
suppliers or clients; and

 

(j)                                    Investments in connection with Borrower
or Guarantors entering into a strategic collaboration, joint venture or other
transaction to further develop and/or commercialize Qualified Technology (as
defined in Schedule 9.05); provided that (i) Lenders’ prior written consent, not
to be unreasonably withheld, shall be required for such a transaction and
(ii) such transaction does not, directly or indirectly, result in an adverse
change in Lenders’ rights under the Loan Documents or in the Collateral.

 

47

--------------------------------------------------------------------------------


 

9.06                        Restricted Payments.  The Borrower will not, nor
will it permit any of its Subsidiaries to declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, except:

 

(a)                                 the Borrower may declare and pay dividends
with respect to its capital stock payable solely in additional shares of its
common stock;

 

(b)                                 the Borrower may purchase, redeem, retire,
or otherwise acquire shares of its capital stock or other equity interests at
any time from any Person with the proceeds received from a substantially
concurrent issue of new shares of its capital stock or other equity interests;
and

 

(c)                                  for the payment of dividends by any
Subsidiary Guarantor to the Borrower or to any other Subsidiary Guarantor.

 

9.07                        [Reserved]

 

9.08                        Sales of Assets, Etc.  Unless the Borrower
simultaneously makes the prepayment required under Section 3.03(b)(i), the
Borrower will not, and will not permit any of its Subsidiaries to, sell, lease,
license, transfer or otherwise dispose of any of its Property (including
accounts receivable and capital stock of Subsidiaries) to any Person in one
transaction or series of transactions (any thereof, an “Asset Sale”), except for
(“Permitted Transfers”) (a) transfers of cash in the ordinary course of its
business for equivalent value, (b) sales of inventory in the ordinary course of
its business on ordinary business terms, (c) development and other collaborative
arrangements where such arrangements provide for the licenses of Patents,
Trademarks, Copyrights and other Intellectual Property rights in the ordinary
course of business and consistent with general market practices where such
license requires periodic payments based on per unit sales of a product over a
period of time and provided that such licenses must be a true license as opposed
to licenses that are sales transactions in substance, (d) transfers of Property
by any Subsidiary Guarantor to the Borrower or any other Subsidiary Guarantor,
or (e) dispositions of obsolete or worn out property, tools or equipment no
longer used or useful in the Business.

 

9.09                        Transactions with Affiliates.  The Borrower will
not, and will not permit any Subsidiary to, sell, lease, license or otherwise
transfer any assets to, or purchase, lease, license or otherwise acquire any
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a) transactions that are at prices and on terms and
conditions not less favorable to the Borrower or such Subsidiary than those that
would prevail in arm’s-length transactions with unrelated third parties;
provided that such permitted transactions under this clause, (i) shall not
include any transaction of merger, amalgamation, consolidation, or sale of all
or substantially all assets with an Affiliate (other than between Borrower and
its Subsidiaries), and (ii) shall be limited to transactions in the ordinary
course of business totaling not exceeding $5,000,000 in projected annual
revenues to Borrower or its Subsidiaries; (b) transactions between or among
Obligors; (c) any Restricted Payment permitted by Section 9.06; (d) issuances by
the Borrower of equity interests and receipt by the Borrower of capital
contributions, each at fair market value; and (e) customary compensation and
indemnification of, and other employment arrangements with, directors, officers
and employees of the Borrower or any Subsidiary in the ordinary course

 

48

--------------------------------------------------------------------------------


 

of business; and (f) Essex’s existing Investments, amendments to such existing
Investments, and future Investments in the Borrower.

 

9.10                        Restrictive Agreements.  Except for Permitted
Restrictive Agreements, the Borrower will not, and will not permit any of its
Subsidiaries to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its property or assets, or (b) the
ability of any Subsidiary to pay dividends or other distributions with respect
to any shares of its capital stock or to make or repay loans or advances to the
Borrower or any other Subsidiary or to Guarantee Indebtedness of the Borrower or
any other Subsidiary; provided that:

 

(a)                                 the foregoing shall not apply to
(x) restrictions and conditions imposed by law or by this Agreement and
(y) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder; and

 

(b)                                 clause (a) of the foregoing shall not apply
to (x) restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness and
(y) customary provisions in leases, in-bound license of Intellectual Property
and other contracts restricting the assignment thereof.

 

9.11                        Amendments to Material Agreements.  The Borrower
will not, nor will it permit any of its Subsidiaries to, enter into any material
amendment to or modification of any Material Agreement in a manner adverse to
the Borrower that could reasonably be expected to decrease Borrower’s revenues
by more than $2,000,000 in the next twelve months following such amendment or
modification, or terminate any Material Agreement (unless replaced with another
agreement that, viewed as a whole, is on better terms for the Borrower or such
Subsidiary) without in each case the prior written consent of the Lender (which
consent shall not be unreasonably withheld, delayed or conditioned).  This
Section 9.11 shall not apply to the Lease of 4524 50th Street or the Lease of
4558 50th Street, the Lease of Talon Court and the Lease of 235 Constitution
Drive.

 

9.12                        Operating Leases.  The Borrower shall not, and shall
not permit any of its Subsidiaries to, make any expenditures in respect of
operating leases, except for:

 

(a)                                 operating leases between the Borrower and
any of its wholly owned Subsidiaries or between any of its wholly owned
Subsidiaries; and

 

(b)                                 operating leases (excluding current
operating leases listed on Schedule 9.12) which would not cause the Borrower and
its Subsidiaries, on a consolidated basis, to make payments exceeding $2,000,000
(or the Equivalent Amount in other currencies) in any fiscal year.

 

9.13                        Sales and Leasebacks.  Except as disclosed on
Schedule 9.13 (“Permitted Sales and Leasebacks”), the Borrower shall not, and
shall not permit any of its Subsidiaries to, become liable, directly or
indirectly, with respect to any lease, whether an operating lease or a Capital

 

49

--------------------------------------------------------------------------------


 

Lease Obligation, of any property (whether real, personal or mixed), whether now
owned or hereafter acquired, (i) which the Borrower or such Subsidiary has sold
or transferred or is to sell or transfer to any other Person and (ii) which the
Borrower or such Subsidiary intends to use for substantially the same purposes
as property which has been or is to be sold or transferred.

 

9.14                        Hazardous Material.  The Borrower shall not, and
shall not permit any of its Subsidiaries to, use, generate, manufacture,
install, treat, release, store or dispose of any Hazardous Material, except in
compliance with all applicable Environmental Laws or where the failure to comply
would not reasonably be expected to result in a Material Adverse Change.

 

9.15                        Accounting Changes.  The Borrower shall not, and
shall not suffer or permit any of its Subsidiaries to, make any significant
change in accounting treatment or reporting practices, except as required or
permitted by GAAP, or change its fiscal year or that of any of its consolidated
Subsidiaries, except to change the fiscal year of a Subsidiary acquired in
connection with a permitted acquisition to conform its fiscal year to the
Borrower’s.

 

9.16                        Compliance with ERISA.  No ERISA Affiliate shall
cause or suffer to exist (a) any event that could result in the imposition of a
Lien with respect to any Title IV Plan or Multiemployer Plan or (b) any other
ERISA Event, that would, in the aggregate, have a Material Adverse Effect.  No
Obligor or Subsidiary thereof shall cause or suffer to exist any event that
could result in the imposition of a Lien with respect to any Benefit Plan.

 

SECTION 10
EVENTS OF DEFAULT

 

10.01                 Events of Default.  Each of the following events shall
constitute an “Event of Default”:

 

(a)                                 the Borrower shall fail to pay any principal
of any Loan when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment thereof or otherwise;

 

(b)                                 any Obligor shall fail to pay any Obligation
(other than an amount referred to in Section 10.01(a)) when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three (3) Business Days;

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any of its Subsidiaries in or in
connection with this Agreement or any other Loan Document or any amendment or
modification hereof or thereof, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof, shall:  (i) prove to have been incorrect when made or deemed made to
the extent that such representation or warranty contains any materiality or
Material Adverse Effect qualifier; or (ii) prove to have been incorrect in any
material respect when made or deemed made to the extent that such representation
or warranty does not otherwise contain any materiality or Material Adverse
Effect qualifier;

 

(d)                                 the Borrower or any other Obligor shall fail
to observe or perform any covenant, condition or agreement contained in
Section 8.02, 8.03 (with respect to the Borrower’s

 

50

--------------------------------------------------------------------------------


 

existence), 8.11, 8.12 or 8.14 or in Section 9 or any Obligor shall default in
the performance of any of its obligations contained in Section 3.2 of the
Security Agreement or in similar provisions in the other Security Documents;

 

(e)                                  any Obligor shall fail to observe or
perform any covenant, condition or agreement contained in this Agreement (other
than those specified in Section 10.01(a), (b) or (d)) or any other Loan Document
and such failure shall continue unremedied for a period of 20 or more days after
written notice thereof from the Lenders is received by a Responsible Officer of
Borrower;

 

(f)                                   the Borrower or any of its Subsidiaries
shall fail to make any payment (whether of principal or interest and regardless
of amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable after giving effect to any applicable grace or cure
period as originally provided by the terms of such Indebtedness;

 

(g)                                  (ii) any material breach of, or “event of
default” or similar event by any Obligor under, any Material Agreement, (ii) any
material breach of, or “event of default” or similar event under, the
documentation governing any Material Indebtedness shall occur, or (iii) any
event or condition occurs (A) that results in any Material Indebtedness becoming
due prior to its scheduled maturity or (B) that enables or permits (with or
without the giving of notice, the lapse of time or both) the holder or holders
of such Material Indebtedness or any trustee or agent on its or their behalf to
cause such Material Indebtedness to become due, or to require the prepayment,
repurchase, redemption or defeasance thereof, prior to its scheduled maturity;
provided that this Section 10.01(g) shall not apply to secured Indebtedness that
becomes due as a result of the voluntary sale or transfer of the property or
assets securing such Material Indebtedness; provided further that with respect
to the Material Indebtedness listed on Schedule 10.01(g) hereto, an Event of
Default shall occur only when the holder or holders of such Material
Indebtedness demand payment, repurchase, redemption or defeasance thereof, or
otherwise exercise remedies available to it against Borrower and its property.

 

(h)                                 the Borrower or any Subsidiary:

 

(i)                                     becomes insolvent, or generally does not
or becomes unable to pay its debts or meet its liabilities as the same become
due, or admits in writing its inability to pay its debts generally, or declares
any general moratorium on its indebtedness, or proposes a compromise or
arrangement or deed of company arrangement between it and any class of its
creditors;

 

(ii)                                  commits an act of bankruptcy or makes an
assignment of its property for the general benefit of its creditors or makes a
proposal (or files a notice of its intention to do so);

 

(iii)                               institutes any proceeding seeking to
adjudicate it an insolvent, or seeking liquidation, dissolution, winding-up,
reorganization, compromise, arrangement, adjustment, protection, moratorium,
relief, stay of proceedings of creditors generally (or any class of creditors),
or composition of it or its debts or any other relief, under any federal,
provincial or foreign Law now or hereafter in effect relating to bankruptcy,
winding-up, insolvency, reorganization, receivership, plans of arrangement or
relief or protection of debtors or at

 

51

--------------------------------------------------------------------------------


 

common law or in equity, or files an answer admitting the material allegations
of a petition filed against it in any such proceeding;

 

(iv)                              applies for the appointment of, or the taking
of possession by, a receiver, interim receiver, receiver/manager, sequestrator,
conservator, custodian, administrator, trustee, liquidator, voluntary
administrator, receiver and manager or other similar official for it or any
substantial part of its property; or

 

(v)                                 takes any action, corporate or otherwise, to
approve, effect, consent to or authorize any of the actions described in this
Section 10(h) or in (i), or otherwise acts in furtherance thereof or fails to
act in a timely and appropriate manner in defense thereof;

 

(i)                                     any petition is filed, application made
or other proceeding instituted against or in respect of the Borrower or any
Subsidiary:

 

(i)                                     seeking to adjudicate it an insolvent;

 

(ii)                                  seeking a receiving order against it;

 

(iii)                               seeking liquidation, dissolution,
winding-up, reorganization, compromise, arrangement, adjustment, protection,
moratorium, relief, stay of proceedings of creditors generally (or any class of
creditors), deed of company arrangement or composition of it or its debts or any
other relief under any federal, provincial or foreign law now or hereafter in
effect relating to bankruptcy, winding-up, insolvency, reorganization,
receivership, plans of arrangement or relief or protection of debtors or at
common law or in equity; or

 

(iv)                              seeking the entry of an order for relief or
the appointment of, or the taking of possession by, a receiver, interim
receiver, receiver/manager, sequestrator, conservator, custodian, administrator,
trustee, liquidator, voluntary administrator, receiver and manager or other
similar official for it or any substantial part of its property;

 

and such petition, application or proceeding continues undismissed, or unstayed
and in effect, for a period of thirty (30) days after the institution thereof,
provided that if an order, decree or judgment is granted or entered (whether or
not entered or subject to appeal) against the Borrower or such Subsidiary
thereunder in the interim, such grace period will cease to apply, and provided
further that if the Borrower or such Subsidiary files an answer admitting the
material allegations of a petition filed against it in any such proceeding, such
grace period will cease to apply;

 

(j)                                    any other event occurs which, under the
laws of any applicable jurisdiction, has an effect equivalent to any of the
events referred to in either of Section 10.01(h) or (i);

 

(k)                                 one or more judgments for the payment of
money in an aggregate amount in excess of $500,000 (or the Equivalent Amount in
other currencies) shall be rendered against the Borrower or any of its
Subsidiaries or any combination thereof and the same shall remain undischarged
for a period of 30 consecutive days during which execution shall not be
effectively stayed, or any action shall be legally taken by a judgment creditor
to attach or levy upon any assets of the Borrower or any of its Subsidiaries to
enforce any such judgment;

 

52

--------------------------------------------------------------------------------


 

(l)                                     (i) an ERISA Event shall have occurred
that, in the opinion of the Lenders, when taken together with all other ERISA
Events that have occurred, could reasonably be expected to result in liability
of the Borrower and its Subsidiaries in an aggregate amount exceeding
(i) $50,000 in any year or (ii) $100,000 for all periods;

 

(m)                             a reasonable basis shall exist for the assertion
against the Borrower or any of its Subsidiaries, or any predecessor in interest
of the Borrower or any of its Subsidiaries, of (or there shall have been
asserted against the Borrower or any of its Subsidiaries) any claims or
liabilities, whether accrued, absolute or contingent, based on or arising from
the generation, storage, transport, handling or disposal of Hazardous Material
by the Borrower or any of its Subsidiaries or predecessors that are reasonably
likely to be determined adversely to the Borrower or any of its Subsidiaries,
and the amount thereof (either individually or in the aggregate) is reasonably
likely to have a Material Adverse Effect (insofar as such amount is payable by
the Borrower or any of its Subsidiaries but after deducting any portion thereof
that is reasonably expected to be paid by insurance or other creditworthy
Persons jointly and severally liable therefor);

 

(n)                                 a Change in Control shall have occurred and
Borrower has not prepaid the Loans pursuant to Section 3.03(b)(ii);

 

(o)                                 a Material Adverse Change shall occur; or

 

(p)                                 (i) the Liens created by the Security
Documents shall at any time not constitute a valid and perfected Lien on the
collateral intended to be covered thereby (to the extent perfection by filing,
registration, recordation or possession is required herein or therein) in favor
of the Lenders, free and clear of all other Liens (other than Permitted Liens),
(ii) except for expiration in accordance with its terms, any of the Security
Documents or any Guarantee of any of the Obligations (including that contained
in Section 12) shall for whatever reason be terminated or cease to be in full
force and effect, (ii) the enforceability of any of the Security Documents or
any Guarantee of any of the Obligations (including that contained in Section 12)
shall be contested by any Obligor.

 

10.02                 Remedies.  Upon the occurrence of any Event of Default,
then, and in every such event (other than an Event of Default described in
Section 10.01(h), (i) or (j)), and at any time thereafter during the continuance
of such event, the Lenders may, by notice to the Borrower, take either or both
of the following actions, at the same or different times: (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other Obligations, shall become due and payable
immediately (in the case of the Loans, at the Redemption Price therefor),
without presentment, demand, protest or other notice of any kind, all of which
are hereby waived by each Obligor; and in case of any an Event of Default
described in Section 10.01(h), (i) or (j), the Commitment shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and all fees and other Obligations, shall automatically become
due and payable immediately (in the case of the Loans, at the Redemption Price
therefor), without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by each Obligor.

 

53

--------------------------------------------------------------------------------


 

SECTION 11
MISCELLANEOUS

 

11.01                 No Waiver.  No failure on the part of the Lenders to
exercise and no delay in exercising, and no course of dealing with respect to,
any right, power or privilege under any Loan Document shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under any Loan Document preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  The remedies provided
herein are cumulative and not exclusive of any remedies provided by law.

 

11.02                 Notices.  All notices, requests, instructions, directions
and other communications provided for herein (including any modifications of, or
waivers, requests or consents under, this Agreement) shall be given or made in
writing (including by telecopy) delivered, if to the Borrower, another Obligor
or the Lenders, to its address specified on the signature pages hereto or its
Guarantee Assumption Agreement, as the case may be, or at such other address as
shall be designated by such party in a notice to the other parties.  Except as
otherwise provided in this Agreement, all such communications shall be deemed to
have been duly given upon receipt of a legible copy thereof, in each case given
or addressed as aforesaid.  All such communications provided for herein by
telecopy shall be confirmed in writing promptly after the delivery of such
communication (it being understood that non-receipt of written confirmation of
such communication shall not invalidate such communication).

 

11.03                 Expenses, Indemnification, Etc.

 

(a)                                 Expenses.  The Borrower agrees to pay or
reimburse (i) the Lenders for all of its reasonable out of pocket costs and
expenses (including the reasonable fees and expenses of Morrison & Foerster LLP,
special counsel to the Lenders, and any sales, goods and services or other
similar taxes applicable thereto, and printing, reproduction, document delivery,
communication and travel costs) in connection with (x) the negotiation,
preparation, execution and delivery of this Agreement and the other Loan
Documents and the making of the Loans (exclusive of post-closing costs),
(y) reasonable post-closing costs and (z) the negotiation or preparation of any
modification, supplement or waiver of any of the terms of this Agreement or any
of the other Loan Documents (whether or not consummated) and (ii) the Lenders
for all of their out of pocket costs and expenses (including the fees and
expenses of legal counsel) in connection with any enforcement or collection
proceedings resulting from the occurrence of an Event of Default; provided,
however, that the Borrower shall not be required to pay or reimburse any amounts
pursuant to Section 11.03(a)(i)(x) in excess of the amounts of the fees paid
pursuant to Section 2.03; provided further that, so long as the Loans are
consummated and all Commitments fully drawn prior to the expiry of the
Commitment Period then such fees shall be credited from the fee paid by the
Borrower pursuant to Section 2.03.

 

(b)                                 Indemnification.  The Borrower hereby
indemnifies the Lenders, their Affiliates, and their respective directors,
officers, employees, attorneys, agents, advisors and controlling parties (each,
an “Indemnified Party”) from and against, and agrees to hold them harmless
against, any and all claims, damages, losses, liabilities, obligations,
penalties, actions, judgments, suits, costs and expenses of any kind (including
reasonable fees and disbursements of counsel), joint or several, that may be
incurred by or asserted or awarded against any Indemnified Party, in

 

54

--------------------------------------------------------------------------------


 

each case arising out of or in connection with or relating to any investigation,
litigation or proceeding or the preparation of any defense with respect thereto
arising out of or in connection with or relating to this Agreement or any of the
other Loan Documents or the transactions contemplated hereby or thereby or any
use made or proposed to be made with the proceeds of the Loans, whether or not
such investigation, litigation or proceeding is brought by the Borrower, any of
its shareholders or creditors, an Indemnified Party or any other Person, or an
Indemnified Party is otherwise a party thereto, and whether or not any of the
conditions precedent set forth in Section 6 are satisfied or the other
transactions contemplated by this Agreement are consummated, except to the
extent such claim, damage, loss, liability, obligation, penalty, action,
judgment, suit, cost or expense is found in a final, non-appealable judgment by
a court of competent jurisdiction to have resulted from such Indemnified Party’s
gross negligence or willful misconduct.  No Obligor shall assert any claim
against any Indemnified Party, on any theory of liability, for consequential,
indirect, special or punitive damages arising out of or otherwise relating to
this Agreement or any of the other Loan Documents or any of the transactions
contemplated hereby or thereby or the actual or proposed use of the proceeds of
the Loans.  Borrower, its Subsidiaries and Affiliates and their respective
directors, officers, employees, attorneys, agents, advisors and controlling
parties are each sometimes referred to in this Agreement as a “Borrower Party.” 
No Lender shall assert any claim against any Borrower Party, on any theory of
liability, for consequential, indirect, special or punitive damages arising out
of or otherwise relating to this Agreement or any of the other Loan Documents or
any of the transactions contemplated hereby or thereby or the actual or proposed
use of the proceeds of the Loans.

 

11.04                 Amendments, Etc.  Except as otherwise expressly provided
in this Agreement, any provision of this Agreement may be modified or
supplemented only by an instrument in writing signed by the Borrower and the
Lenders.

 

11.05                 Successors and Assigns.

 

(a)                                 General.  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that the Borrower may
not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of the Lenders.  Any of the Lenders may assign
or otherwise transfer any of their rights or obligations hereunder to an
assignee in accordance with the provisions of Section 11.05(b), (ii) by way of
participation in accordance with the provisions of Section 11.05(d) or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.05(f).  Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 11.05(d) and, to the extent expressly contemplated hereby,
the Indemnified Parties) any legal or equitable right, remedy or claim under or
by reason of this Agreement.

 

(b)                                 Assignments by Lenders.  Any of the Lenders
may at any time assign to one or more Eligible Transferees all or a portion of
their rights and obligations under this Agreement (including all or a portion of
the Commitment and the Loans at the time owing to it); provided, however, that
no such assignment shall be made to the Borrower, an Affiliate of the Borrower,
or any employees or directors of the Borrower, and, provided further, that in
all events, the original

 

55

--------------------------------------------------------------------------------

 

Lenders shall retain the right to vote more than 50% of the aggregate
Commitments, except that the Lenders or entities controlled by Capital Royalty,
L.P. may assign the right to vote their Commitments in connection with a
securitization transaction or other leveraged arrangement that such Lenders or
controlled entities may enter into with respect to their loan portfolios. 
Subject to the recording thereof by the Lenders pursuant to Section 11.05(c),
from and after the effective date specified in each Assignment and Acceptance,
the assignee thereunder shall be a party to this Agreement and, to the extent of
the interest assigned by such Assignment and Acceptance, have the rights and
obligations of the Lenders under this Agreement, and correspondingly the
assigning Lender shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of a Lender’s
rights and obligations under this Agreement, such Lender shall cease to be a
party hereto) but shall continue to be entitled to the benefits of Section 5 and
Section 11.03.  Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.05(b) shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with
Section 11.05(e).

 

(c)                                  Amendments to Loan Documents.  Each of the
Lenders and the Obligors agrees to enter into such amendments to the Loan
Documents, and such additional Security Documents and other instruments and
agreements, in each case in form and substance reasonably acceptable to the
Lenders and the Obligors, as shall reasonably be necessary to implement and give
effect to any assignment made under this Section 11.05.  Any consent, approval,
(including without limitation any approval of or authorization for any amendment
to any of the Loan Documents), instruction or other expression of the Lenders
under any of the Loan Documents may be obtained by an instrument in writing
signed in one or more counterparts by Lenders holding greater than 50% of the
Commitment; provided however, that the consent of all of the Lenders shall be
required to:

 

(i)                                     amend, modify, discharge, terminate or
waive any of the terms of this Agreement if such amendment, modification,
discharge, termination or waiver would increase the amount of the Loans, reduce
the fees payable hereunder, reduce interest rates or other amounts payable with
respect to the Loans, extend any date fixed for payment of principal, interest
or other amounts payable relating to the Loans or extend the repayment dates of
the Loans;

 

(ii)                                  amend the provisions of Section 6;

 

(iii)                               amend, modify, discharge, terminate or waive
any Security Document if the effect is to release a material part of the
Collateral subject thereto otherwise than pursuant to the terms hereof or
thereof; or

 

(iv)                              amend this Section 11.05(c).

 

(d)                                 Register.  The Lenders, acting solely for
this purpose as an agent of the Borrower, shall maintain at one of its offices a
register for the recordation of the name and address of any assignee of the
Lenders and the Commitment and outstanding principal amount of the Loans owing
thereto (the “Register”).  The entries in the Register shall be conclusive,
absent

 

56

--------------------------------------------------------------------------------


 

manifest error, and the Borrower may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as the “Lender” hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary.  The
Register shall be available for inspection by the Borrower, at any reasonable
time and from time to time upon reasonable prior notice.

 

(e)                                  Participations.  Any of the Lenders may at
any time, without the consent of, or notice to, the Borrower, sell
participations to any Person (other than a natural person or the Borrower or any
of the Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or
a portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower shall
continue to deal solely and directly with the Lenders in connection therewith.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver that would (i) increase or extend the
term of such Lender’s Commitment, (ii) extend the date fixed for the payment of
principal of or interest on the Loans or any portion of any fee hereunder
payable to the Participant, (iii) reduce the amount of any such payment of
principal, or (iv) reduce the rate at which interest is payable thereon to a
level below the rate at which the Participant is entitled to receive such
interest.  Subject to Section 11.05(e), the Borrower agrees that each
Participant shall be entitled to the benefits of Section 5 to the same extent as
if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.05(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 4.04(a) as though it were the Lender.

 

(f)                                   Limitations on Rights of Participants.  A
Participant shall not be entitled to receive any greater payment under
Section 5.01 or 5.05 than a Lender would have been entitled to receive with
respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent.

 

(g)                                  Certain Pledges.  The Lenders may at any
time pledge or assign a security interest in all or any portion of its rights
under this Agreement and any Note to secure obligations of the Lenders,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release the Lenders from
any of their obligations hereunder or substitute any such pledgee or assignee
for the Lenders as a party hereto.

 

11.06                 Survival.  The obligations of the Borrower under Sections
5.01, 5.03, 5.05, the last paragraph of Section 6.01, Sections 11.03, 11.05,
11.09, 11.10, 11.11, 11.12, 11.13, 11.14 and Section 12 (to the extent
guaranteeing any of the obligations under the foregoing Sections) shall survive
the repayment of the Loans and the termination of the Commitment and, in the
case of the Lenders’ assignment of any interest in the Commitment or the Loans
hereunder, shall survive, in the case of any event or circumstance that occurred
prior to the effective date of such

 

57

--------------------------------------------------------------------------------


 

assignment, the making of such assignment, notwithstanding that the Lenders may
cease to be “Lenders” hereunder. In addition, each representation and warranty
made, or deemed to be made by a notice of the Loans, herein or pursuant hereto
shall survive the making of such representation and warranty.

 

11.07                 Captions.  The table of contents and captions and section
headings appearing herein are included solely for convenience of reference and
are not intended to affect the interpretation of any provision of this
Agreement.

 

11.08                 Counterparts.  This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one and the
same instrument and any of the parties hereto may execute this Agreement by
signing any such counterpart.

 

11.09                 Governing Law.  This Agreement and the rights and
obligations of the parties hereunder shall be governed by, and construed in
accordance with, the law of the State of New York, without regard to principles
of conflicts of laws that would result in the application of the laws of any
other jurisdiction; provided that Section 5-1401 of the New York General
Obligations Law shall apply.

 

11.10                 Jurisdiction, Service of Process and Venue.

 

(a)                                 Submission to Jurisdiction.  Each Obligor
agrees that any suit, action or proceeding with respect to this Agreement or any
other Loan Document to which it is a party or any judgment entered by any court
in respect thereof may be brought initially in the federal or state courts in
Houston, Texas or in the courts of its own corporate domicile and irrevocably
submits to the non-exclusive jurisdiction of each such court for the purpose of
any such suit, action, proceeding or judgment.  This Section 11.10(a) is for the
benefit of the Lenders only and, as a result, no Lender shall be prevented from
taking proceedings in any other courts with jurisdiction.  To the extent allowed
by applicable Laws, the Lenders may take concurrent proceedings in any number of
jurisdictions.

 

(b)                                 [Reserved]

 

(c)                                  Alternative Process.  Nothing herein shall
in any way be deemed to limit the ability of the Lenders to serve any such
process or summonses in any other manner permitted by applicable law.

 

(d)                                 Waiver of Venue, Etc.  Each Obligor
irrevocably waives to the fullest extent permitted by law any objection that it
may now or hereafter have to the laying of the venue of any suit, action or
proceeding arising out of or relating to this Agreement or any other Loan
Document and hereby further irrevocably waives to the fullest extent permitted
by law any claim that any such suit, action or proceeding brought in any such
court has been brought in an inconvenient forum.  A final judgment (in respect
of which time for all appeals has elapsed) in any such suit, action or
proceeding shall be conclusive and may be enforced in any court to the
jurisdiction of which such Obligor is or may be subject, by suit upon judgment.

 

11.11                 Waiver of Jury Trial.  EACH OBLIGOR AND EACH LENDER HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE

 

58

--------------------------------------------------------------------------------


 

LAW, ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE OTHER LOAN DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

 

11.12                 Waiver of Immunity.  To the extent that any Obligor may be
or become entitled to claim for itself or its Property or revenues any immunity
on the ground of sovereignty or the like from suit, court jurisdiction,
attachment prior to judgment, attachment in aid of execution of a judgment or
execution of a judgment, and to the extent that in any such jurisdiction there
may be attributed such an immunity (whether or not claimed), such Obligor hereby
irrevocably agrees not to claim and hereby irrevocably waives such immunity with
respect to its obligations under this Agreement and the other Loan Documents.

 

11.13                 Entire Agreement.  This Agreement and the other Loan
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede any and all previous agreements
and understandings, oral or written, relating to the subject matter hereof. 
EACH OBLIGOR ACKNOWLEDGES, REPRESENTS AND WARRANTS THAT IN DECIDING TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS OR IN TAKING OR NOT TAKING ANY
ACTION HEREUNDER OR THEREUNDER, IT HAS NOT RELIED, AND WILL NOT RELY, ON ANY
STATEMENT, REPRESENTATION, WARRANTY, COVENANT, AGREEMENT OR UNDERSTANDING,
WHETHER WRITTEN OR ORAL, OF OR WITH THE LENDERS OTHER THAN THOSE EXPRESSLY SET
FORTH IN THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 

11.14                 Severability.  If any provision hereof is found by a court
to be invalid or unenforceable, to the fullest extent permitted by applicable
law the parties agree that such invalidity or unenforceability shall not impair
the validity or enforceability of any other provision hereof.

 

11.15                 No Fiduciary Relationship.  The Borrower acknowledges that
the Lenders have no fiduciary relationship with, or fiduciary duty to, the
Borrower arising out of or in connection with this Agreement or the other Loan
Documents, and the relationship between the Lenders and the Borrower is solely
that of creditor and debtor.  This Agreement and the other Loan Documents do not
create a joint venture among the parties.

 

11.16                 Confidentiality.  The Lenders agree to maintain the
confidentiality of the Confidential Information (as defined in the
Non-Disclosure Agreement (defined below)) in accordance with the terms of that
certain non-disclosure agreement dated May 1, 2012 by and between the Borrower
and Capital Royalty Partners II, L.P (the “Non-Disclosure Agreement”).

 

Any new Lender that becomes party to this Agreement hereby agrees to be bound by
the terms of the Non-Disclosure Agreement.  The parties to this Agreement shall
prepare a mutually agreeable press release announcing the completion of this
transaction on the Closing Date.

 

11.17                 USA PATRIOT Act.  The Lenders hereby notify the Borrower
that pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), they are required to
obtain, verify and record information that identifies the

 

59

--------------------------------------------------------------------------------


 

Borrower, which information includes the name and address of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

11.18                 Maximum Rate of Interest.  Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable Law (in each case, the “Maximum Rate”).  If the
Lenders shall receive interest in an amount that exceeds the Maximum Rate, the
excess interest shall be applied to the principal of the Loans, and not to the
payment of interest, or, if the excessive interest exceeds such unpaid
principal, the amount exceeding the unpaid balance shall be refunded to the
applicable Obligor.  In determining whether the interest contracted for,
charged, or received by the Lenders exceeds the Maximum Rate, the Lenders may,
to the extent permitted by applicable Law, (a) characterize any payment that is
not principal as an expense, fee, or premium rather than interest, (b) exclude
voluntary prepayments and the effects thereof, (c) amortize, prorate, allocate,
and spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Indebtedness and other obligations of any Obligor
hereunder, or (d) allocate interest between portions of such Indebtedness and
other obligations under the Loan Documents to the end that no such portion shall
bear interest at a rate greater than that permitted by applicable Law.

 

11.19                 Amendment and Restatement.  This Agreement amends and
restates, and supersedes, the Original Agreement; provided that such amendment
and restatement shall not be effective unless and until the Closing Date shall
have occurred (at which time such amendment and restatement shall occur
immediately and without further action by any Person).  Immediately upon
effectiveness of the Closing Date, the Loans (other than the PIK Loans) amend
and restate the Original Loans (other than the Original PIK Loans), and the
Closing Date PIK Loans amend and restate the Original PIK Loans.  Lenders hereby
waive the pre-payment provisions of Section 3.03 of the Original Loan Documents,
effective on and as of the Closing Date.

 

SECTION 12
GUARANTEE

 

12.01                 The Guarantee.  The Subsidiary Guarantors hereby jointly
and severally guarantee to the Lenders and their successors and assigns the
prompt payment in full when due (whether at stated maturity, by acceleration or
otherwise) of the principal of and interest on the Loans made by the Lenders to
the Borrower and all fees and other amounts from time to time owing to the
Lenders by the Borrower under this Agreement or under any other Loan Document
and by any other Obligor under any of the Loan Documents, in each case strictly
in accordance with the terms thereof (such obligations being herein collectively
called the “Guaranteed Obligations”).  The Subsidiary Guarantors hereby further
jointly and severally agree that if the Borrower shall fail to pay in full when
due (whether at stated maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will promptly pay the same,
without any demand or notice whatsoever, and that in the case of any extension
of time of payment or renewal of any of the Guaranteed Obligations, the same
will be promptly paid in full when due (whether at extended maturity, by
acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

60

--------------------------------------------------------------------------------


 

12.02                 Obligations Unconditional.  The obligations of the
Subsidiary Guarantors under Section 12.01 are absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement or any
other agreement or instrument referred to herein, or any substitution, release
or exchange of any other guarantee of or security for any of the Guaranteed
Obligations, and, to the fullest extent permitted by applicable law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 12.01 that the obligations of the Subsidiary
Guarantors hereunder shall be absolute and unconditional, joint and several,
under any and all circumstances.  Without limiting the generality of the
foregoing, it is agreed that the occurrence of any one or more of the following
shall not alter or impair the liability of the Subsidiary Guarantors hereunder,
which shall remain absolute and unconditional as described above:

 

(a)                                 at any time or from time to time, without
notice to the Subsidiary Guarantors, the time for any performance of or
compliance with any of the Guaranteed Obligations shall be extended, or such
performance or compliance shall be waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of this Agreement or any other agreement or instrument referred to
herein shall be done or omitted;

 

(c)                                  the maturity of any of the Guaranteed
Obligations shall be accelerated, or any of the Guaranteed Obligations shall be
modified, supplemented or amended in any respect, or any right under this
Agreement or any other agreement or instrument referred to herein shall be
waived or any other guarantee of any of the Guaranteed Obligations or any
security therefor shall be released or exchanged in whole or in part or
otherwise dealt with; or

 

(d)                                 any lien or security interest granted to, or
in favor of, the Lenders as security for any of the Guaranteed Obligations shall
fail to be perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever, and any requirement that the
Lenders exhaust any right, power or remedy or proceed against the Borrower under
this Agreement or any other agreement or instrument referred to herein, or
against any other Person under any other guarantee of, or security for, any of
the Guaranteed Obligations.

 

12.03                 Reinstatement.  The obligations of the Subsidiary
Guarantors under this Section 12 shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of the Borrower in
respect of the Guaranteed Obligations is rescinded or must be otherwise restored
by any holder of any of the Guaranteed Obligations, whether as a result of any
proceedings in bankruptcy or reorganization or otherwise, and the Subsidiary
Guarantors jointly and severally agree that they will indemnify the Lenders on
demand for all reasonable costs and expenses (including fees of counsel)
incurred by the Lenders in connection with such rescission or restoration,
including any such costs and expenses incurred in defending against any claim
alleging that such payment constituted a preference, fraudulent transfer or
similar payment under any bankruptcy, insolvency or similar law.

 

61

--------------------------------------------------------------------------------


 

12.04                 Subrogation.  The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full of all
Guaranteed Obligations and the expiration and termination of the Commitment of
the Lenders under this Agreement they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in
Section 12.01, whether by subrogation or otherwise, against the Borrower or any
other guarantor of any of the Guaranteed Obligations or any security for any of
the Guaranteed Obligations.

 

12.05                 Remedies.  The Subsidiary Guarantors jointly and severally
agree that, as between the Subsidiary Guarantors and the Lenders, the
obligations of the Borrower under this Agreement and under the other Loan
Documents may be declared to be forthwith due and payable as provided in
Section 10 (and shall be deemed to have become automatically due and payable in
the circumstances provided in Section 10) for purposes of Section 12.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 12.01.

 

12.06                 Instrument for the Payment of Money.  Each Subsidiary
Guarantor hereby acknowledges that the guarantee in this Section 12 constitutes
an instrument for the payment of money, and consents and agrees that the Lender,
at its sole option, in the event of a dispute by such Subsidiary Guarantor in
the payment of any moneys due hereunder, shall have the right to proceed by
motion for summary judgment in lieu of complaint pursuant to N.Y. Civ. Prac. L&R
§ 3213.

 

12.07                 Continuing Guarantee.  The guarantee in this Section 12 is
a continuing guarantee, and shall apply to all Guaranteed Obligations whenever
arising.

 

12.08                 Rights of Contribution.  The Subsidiary Guarantors hereby
agree, as between themselves, that if any Subsidiary Guarantor shall become an
Excess Funding Guarantor (as defined below) by reason of the payment by such
Subsidiary Guarantor of any Guaranteed Obligations, each other Subsidiary
Guarantor shall, on demand of such Excess Funding Guarantor (but subject to the
next sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations.  The payment obligation of a Subsidiary Guarantor
to any Excess Funding Guarantor under this Section 12.08 shall be subordinate
and subject in right of payment to the prior payment in full of the obligations
of such Subsidiary Guarantor under the other provisions of this Section 12 and
such Excess Funding Guarantor shall not exercise any right or remedy with
respect to such excess until payment and satisfaction in full of all of such
obligations.

 

For purposes of this Section 12.08, (i) “Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) “Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) “Pro Rata Share” means, for any Subsidiary

 

62

--------------------------------------------------------------------------------


 

Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate present fair saleable value of all properties of such Subsidiary
Guarantor (excluding any shares of stock of any other Subsidiary Guarantor)
exceeds the amount of all the debts and liabilities of such Subsidiary Guarantor
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of such Subsidiary Guarantor hereunder and any
obligations of any other Subsidiary Guarantor that have been Guaranteed by such
Subsidiary Guarantor) to (y) the amount by which the aggregate fair saleable
value of all properties of all of the Subsidiary Guarantors exceeds the amount
of all the debts and liabilities (including contingent, subordinated, unmatured
and unliquidated liabilities, but excluding the obligations of the Borrower and
the Subsidiary Guarantors hereunder and under the other Loan Documents) of all
of the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the Closing Date, as of the Closing Date,
and (B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

12.09                 General Limitation on Guarantee Obligations.  In any
action or proceeding involving any provincial, territorial or state corporate
law, or any state or federal bankruptcy, insolvency, reorganization or other law
affecting the rights of creditors generally, if the obligations of any
Subsidiary Guarantor under Section 12.01 would otherwise, taking into account
the provisions of Section 12.08, be held or determined to be void, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 12.01, then, notwithstanding any
other provision hereof to the contrary, the amount of such liability shall,
without any further action by such Subsidiary Guarantor, the Lenders or any
other Person, be automatically limited and reduced to the highest amount that is
valid and enforceable and not subordinated to the claims of other creditors as
determined in such action or proceeding.

 

[Signature Pages Follow]

 

63

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

CORIUM INTERNATIONAL, INC.

 

 

 

 

By

/s/ Peter D. Staple

 

 

Name: Peter D. Staple

 

 

Title: President and CEO

 

 

 

Address for Notices:

 

235 Constitution Drive

 

Menlo Park, CA 94025

 

Email:  to attention of Peter D. Staple

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------

 

LENDERS:

 

 

 

CAPITAL ROYALTY PARTNERS II L.P.

 

By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner

 

By CAPITAL ROYALTY PARTNERS II
GP LLC, its General Partner

 

 

 

By

/s/ Charles Tate

 

 

Charles Tate

 

 

Sole Member

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@capitalroyalty.com

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” L.P.

 

By CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” GP L.P., its General

 

Partner

 

By CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” GP LLC, its
General Partner

 

 

 

By

/s/ Charles Tate

 

 

Charles Tate

 

 

Sole Member

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@capitalroyalty.com

 

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “B” (CAYMAN) L.P.

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LP, its General Partner

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner

 

 

 

By

/s/ Charles Tate

 

 

Charles Tate

 

 

Sole Member

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@capitalroyalty.com

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II (CAYMAN)
L.P.

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner

 

 

 

By

/s/ Charles Tate

 

 

Charles Tate

 

 

Sole Member

 

 

 

Address for Notices:

 

1000 Main Street, Suite 2500

 

Houston, TX 77002

 

Attn:

General Counsel

 

Tel.:

713.209.7350

 

Fax:

713.209.7351

 

Email:

adorenbaum@capitalroyalty.com

 

 

[Signature Page to Term Loan Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Commitments

 

Lender

 

Commitment

 

Proportionate
Share

 

Capital Royalty Partners II L.P.

 

$

4,867,723.09

 

10.817162422

%

Capital Royalty Partners II — Parallel Fund “A” L.P.

 

$

9,191,825.78

 

20.426279511

%

Capital Royalty Partners II — Parallel Fund “B” (Cayman) L.P.

 

$

29,220,239.68

 

64.933865956

%

Capital Royalty Partners II (Cayman) L.P.

 

$

1,720,211.45

 

3.822692111

%

TOTAL

 

$

45,000,000

 

100

%

 

--------------------------------------------------------------------------------


 

EXHIBIT A
FORM OF PROMISSORY NOTE

 

U.S. $

[INSERT DATE]

 

FOR VALUE RECEIVED, the undersigned, Corium International, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to [Capital Royalty
Partners II L.P.] [Capital Royalty Partners II — Parallel Fund “A” L.P.]
[Capital Royalty Partners II - Parallel Fund “B” (Cayman) L.P.] [Capital Royalty
Partners II (Cayman) L.P.] or its assigns (the “Lender”) at the Lender’s
principal office at 1000 Main Street, Suite 2500, Houston, TX 77002, in
immediately available funds, the aggregate principal sum set forth above, or, if
less, the aggregate principal amount of all Loans made by the Lender pursuant to
the Amended and Restated Term Loan Agreement, dated as of November 14, 2014,
among, inter alios, the Borrower, the Lender and the other lenders party thereto
(as extended, renewed, amended, restated, supplemented or otherwise modified
from time to time, the “Loan Agreement”), on the date or dates specified in the
Loan Agreement together with interest on the principal amount of such Loans from
time to time outstanding hereunder at the rates, and payable in the manner and
on the dates, specified in the Loan Agreement.

 

This Note is a Note issued pursuant to the terms of Section 2.04 of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THIS NOTE IS BEING
ISSUED WITH ORIGINAL ISSUE DISCOUNT; PLEASE CONTACT [NAME OF CFO OR TAX DIRECTOR
OF ISSUER], [TITLE], [ADDRESS], TELEPHONE: [TEL #] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD
TO MATURITY.

 

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder, other than notices provided for in the Loan Documents.  The
non-exercise by the holder hereof of any of its rights hereunder in any
particular instance shall not constitute a waiver thereof in such particular or
any subsequent instance.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

 

Exhibit A-1

--------------------------------------------------------------------------------


 

 

CORIUM INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

Exhibit A-2

--------------------------------------------------------------------------------

 

EXHIBIT B
FORM OF PIK NOTE

 

U.S. $

December

 

FOR VALUE RECEIVED, the undersigned, Corium International, Inc., a Delaware
corporation (the “Borrower”), hereby promises to pay to [Capital Royalty
Partners II L.P.] [Capital Royalty Partners II — Parallel Fund “A” L.P.]
[Capital Royalty Partners II - Parallel Fund “B” (Cayman) L.P.] [Capital Royalty
Partners II (Cayman) L.P.] or its assigns (the “Lender”) at the Lender’s
principal office at 1000 Main Street, Suite 2500, Houston, TX 77002, in
immediately available funds, the aggregate principal sum set forth above, or, if
greater or less, the aggregate unpaid principal amount of all PIK Loans made by
the Lender pursuant to Section 3.02(d) of the Amended and Restated Term Loan
Agreement, dated as of November 14, 2014, among, inter alios, the Borrower, the
Lender and the other lenders party thereto (as extended, renewed, amended,
restated, supplemented or otherwise modified from time to time, the “Loan
Agreement”), on the date or dates specified in the Loan Agreement together with
interest on the principal amount of such PIK Loans from time to time outstanding
hereunder at the rates, and payable in the manner and on the dates, specified in
the Loan Agreement.

 

This Note is a Note issued pursuant to the terms of Section 3.02(d) of the Loan
Agreement, and this Note and the holder hereof are entitled to all the benefits
and security provided for thereby or referred to therein, to which Loan
Agreement reference is hereby made for a statement thereof.  All defined terms
used in this Note, except terms otherwise defined herein, shall have the same
meaning as in the Loan Agreement.

 

The Lender may supplement this Note by attaching to this Note a schedule (the
“Note Schedule”) to evidence additional PIK Loans made by the Lender to Borrower
following the date first above written.  The Lender may endorse thereon the date
such additional PIK Loan is made and the principal amount of such additional PIK
Loan when made.  Such Note Schedule shall form part of this Note and all
references to this Note shall mean this Note, as supplemented by such Note
Schedule.

 

THIS NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS THAT WOULD RESULT IN THE
APPLICATION OF THE LAWS OF ANY OTHER JURISDICTION; PROVIDED THAT SECTION 5-1401
OF THE NEW YORK GENERAL OBLIGATIONS LAW SHALL APPLY.

 

FOR PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED, AND THE RULES AND REGULATIONS THEREUNDER, THIS NOTE IS BEING
ISSUED WITH ORIGINAL ISSUE DISCOUNT; PLEASE CONTACT [NAME OF CFO OR TAX DIRECTOR
OF ISSUER], [TITLE], [ADDRESS], TELEPHONE: [TEL #] TO OBTAIN INFORMATION
REGARDING THE ISSUE PRICE, THE AMOUNT OF ORIGINAL ISSUE DISCOUNT AND THE YIELD
TO MATURITY.

 

Borrower hereby waives demand, presentment, protest or notice of any kind
hereunder,

 

Exhibit B-1

--------------------------------------------------------------------------------


 

other than notices provided for in the Loan Documents.  The non-exercise by the
holder hereof of any of its rights hereunder in any particular instance shall
not constitute a waiver thereof in such particular or any subsequent instance.

 

THIS NOTE MAY NOT BE TRANSFERRED EXCEPT IN COMPLIANCE WITH THE TERMS OF THE LOAN
AGREEMENT.

 

 

CORIUM INTERNATIONAL, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

2

--------------------------------------------------------------------------------


 

EXHIBIT C
FORM OF GUARANTEE ASSUMPTION AGREEMENT

 

GUARANTEE ASSUMPTION AGREEMENT dated as of                      ,          by
[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR], a                 
[corporation][limited liability company][limited partnership] (the “Additional
Subsidiary Guarantor”), in favour of Capital Royalty Partners II L.P., Capital
Royalty Partners II — Parallel Fund “A” L.P., Capital Royalty Partners II -
Parallel Fund “B” (Cayman) L.P. and Capital Royalty Partners II (Cayman) L.P.,
as Lenders (the “Lenders”) under that certain Amended and Restated Term Loan
Agreement, dated as of November 14, 2014, among the Lenders and Corium
International, Inc., a Delaware corporation, as Borrower, and the Subsidiary
Guarantors party thereto  (as extended, renewed, amended, restated, supplemented
or otherwise modified from time to time, the “Loan Agreement”).

 

Pursuant to Section 8.12(a) of the Loan Agreement, the Additional Subsidiary
Guarantor hereby agrees to become a “Subsidiary Guarantor” for all purposes of
the Loan Agreement, and a “Grantor” for all purposes of the Security Agreement. 
Without limiting the foregoing, the Additional Subsidiary Guarantor hereby,
jointly and severally with the other Subsidiary Guarantors, guarantees to the
Lenders and their successors and assigns the prompt payment in full when due
(whether at stated maturity, by acceleration or otherwise) of all Guaranteed
Obligations (as defined in Section 12.01 of the Loan Agreement) in the same
manner and to the same extent as is provided in Section 12 of the Loan
Agreement. In addition, the Additional Subsidiary Guarantor hereby makes the
representations and warranties set forth in Sections 7.01, 7.02, 7.03, 7.05,
7.06, 7.07, 7.08 and 7.18 of the Loan Agreement, and in Section 2 of the
Security Agreement, with respect to itself and its obligations under this
Agreement and the other Loan Documents, as if each reference in such Sections to
the Loan Documents included reference to this Agreement, such representations
and warranties to be made as of the date hereof.

 

The Additional Subsidiary Guarantor hereby instructs its counsel to deliver the
opinions referred to in Section 8.12(a) of the Loan Agreement to the Lenders.

 

IN WITNESS WHEREOF, the Additional Subsidiary Guarantor has caused this
Guarantee Assumption Agreement to be duly executed and delivered as of the day
and year first above written.

 

 

[NAME OF ADDITIONAL SUBSIDIARY GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

Exhibit C-1

--------------------------------------------------------------------------------


 

Accepted and Agreed:

 

 

 

 

 

CAPITAL ROYALTY PARTNERS II L.P.

 

By CAPITAL ROYALTY PARTNERS II GP
L.P., its General Partner

 

By CAPITAL ROYALTY PARTNERS II
GP LLC, its General Partner

 

 

 

By

 

 

 

Charles Tate

 

 

Sole Member

 

 

 

CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” L.P.

 

By CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” GP L.P., its General
Partner

 

By CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “A” GP LLC, its
General Partner

 

 

 

By

 

 

 

Charles Tate

 

 

Sole Member

 

 

 

CAPITAL ROYALTY PARTNERS II —
PARALLEL FUND “B” (CAYMAN) L.P.

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LP, its General Partner

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner

 

 

 

By

 

 

 

Charles Tate

 

 

Sole Member

 

 

 

CAPITAL ROYALTY PARTNERS II (CAYMAN)
L.P.

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP L.P., its General Partner

 

By CAPITAL ROYALTY PARTNERS II
(CAYMAN) GP LLC, its General Partner

 

 

 

By

 

 

 

Charles Tate

 

 

Sole Member

 

 

Exhibit C-2

--------------------------------------------------------------------------------

 

EXHIBIT D
FORM OF U.S. TAX COMPLIANCE CERTIFICATE

 

Reference is made to the Amended and Restated Term Loan Agreement, dated as of
November 14, 2014 (as amended, supplemented, restated or otherwise modified from
time to time, the “Loan Agreement”; unless otherwise defined herein, terms
defined therein being used herein as therein defined), among Corium
International, Inc., a Delaware corporation (the “Borrower”), the Subsidiary
Guarantors, Capital Royalty Partners II L.P., Capital Royalty Partners II —
Parallel Fund “A” L.P., Capital Royalty Partners II - Parallel Fund “B” (Cayman)
L.P. and Capital Royalty Partners II (Cayman) L.P. (collectively, the
“Lenders”).  [                                            ] (the “Foreign
Lender”) is providing this certificate pursuant to Section 5.5(e)(ii)(B) of the
Loan Agreement.  The Foreign Lender hereby represents and warrants that:

 

1.                                      The Foreign Lender is the sole record
owner of the Loans as well as any obligations evidenced by Note(s) in respect of
which it is providing this certificate;

 

2.                                      The Foreign Lender’s direct or indirect
partners/members are the sole beneficial owners of the Loans as well as any
obligations evidenced by Note(s) in respect of which it is providing this
certificate;

 

3.                                      Neither the Foreign Lender nor its
direct or indirect partners/members is a “bank” for purposes of
Section 881(c)(3)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”).  In this regard, the Foreign Lender further represents and warrants
that:

 

(a)                                 neither the Foreign Lender nor its direct or
indirect partners/members is subject to regulatory or other legal requirements
as a bank in any jurisdiction; and

 

(b)                                 neither the Foreign Lender nor its direct or
indirect partners/members has been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

 

3.                                      Neither the Foreign Lender nor its
direct or indirect partners/members is a 10-percent shareholder of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code; and

 

4.                                      Neither the Foreign Lender nor its
direct or indirect partners/members is a controlled foreign corporation
receiving interest from a related person within the meaning of
Section 881(c)(3)(C) of the Code.

 

[Signature page follows.]

 

Exhibit D-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this certificate to be duly
executed and delivered as of the date indicated below.

 

 

[NAME OF NON-U.S. LENDER]

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

Date:

 

 

 

 

Exhibit D-2

--------------------------------------------------------------------------------


 

EXHIBIT E
FORM OF COMPLIANCE CERTIFICATE

 

[DATE]

 

This certificate is delivered pursuant to Section 8.01(c) of, and in connection
with the consummation of the transactions contemplated in, the Amended and
Restated Term Loan Agreement, dated as of November 14, 2014 (as the same may be
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), among Corium International, Inc., a Delaware corporation (the
“Borrower”), Capital Royalty Partners II L.P., Capital Royalty Partners II —
Parallel Fund “A” L.P., Capital Royalty Partners II - Parallel Fund “B” (Cayman)
L.P. and Capital Royalty Partners II (Cayman) L.P. and other parties from time
to time party thereto as lenders (“Lenders”), and the subsidiary guarantors from
time to time party thereto.  Capitalized terms used herein and not otherwise
defined herein are used herein as defined in the Loan Agreement.

 

The undersigned, a duly authorized Responsible Officer of the Borrower having
the name and title set forth below under his signature, hereby certifies, on
behalf of the Borrower for the benefit of the Secured Parties and pursuant to
Section 8.01(c) of the Loan Agreement that such Responsible Officer of the
Borrower is familiar with the Loan Agreement and that, in accordance with each
of the following sections of the Loan Agreement, each of the following is true
on the date hereof, both before and after giving effect to any Loan to be made
on or before the date hereof:

 

In accordance with Section 8.01[(a)/(b)] of the Loan Agreement, attached hereto
as Annex A are the financial statements for the [fiscal quarter/fiscal year]
ended [                    ] required to be delivered pursuant to
Section 8.01[(a)/(b)] of the Loan Agreement.  Such financial statements fairly
present in all material respects the consolidated financial position, results of
operations and cash flow of Borrower and its Subsidiaries as at the dates
indicated therein and for the periods indicated therein in accordance with GAAP
[(subject to the absence of footnote disclosure and normal year-end audit
adjustments)](1)

 

Attached hereto as Annex B are the calculations used to determine compliance
with each financial covenant contained in Section 8.14 of the Loan Agreement.

 

No Default is continuing as of the date hereof[, except as provided for on Annex
C attached hereto, with respect to each of which Borrower proposes to take the
actions set forth on Annex C].

 

[Signature Page follows]

 

--------------------------------------------------------------------------------

(1) Insert language in brackets only for quarterly certifications.

 

Exhibit E-1

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Compliance Certificate on
the date first written above.

 

 

CORIUM INTERNATIONAL, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:

 

Exhibit E-2

--------------------------------------------------------------------------------


 

Annex A to Compliance Certificate

 

FINANCIAL STATEMENTS

 

[see attached]

 

Exhibit E-3

--------------------------------------------------------------------------------


 

Annex B to Compliance Certificate

 

CALCULATIONS OF FINANCIAL COVENANT COMPLIANCE

 

I.

 

Section 8.14(a): Minimum Liquidity

 

 

A.

 

(Average Daily Liquidity) Average daily amount of unencumbered cash and
Permitted Cash Equivalent Investments (which for greater certainty shall not
include any undrawn credit lines), in each case, to the extent held in an
account over which the Lenders have a first priority perfected security
interest, subject to any Permitted Liens.

 

$

 

 

Is line IA equal to or greater than $5,000,000?

 

[Yes: In compliance; No: Not in compliance]

 

 

Was liquidity less than $5,000,000 for more than five (5) non-consecutive days
during such fiscal quarters?

 

[No: In compliance; Yes: Not in compliance]

II.

 

Section 8.14(b): Minimum Revenue

 

 

A.

 

Section 8.14(b)(i): Revenues during the annual period ending on June 30,
[2015][2016]:

 

$

 

 

Is line IIA equal to or greater than $40,000,000?

 

[Yes: In compliance; No: Not in compliance]

B.

 

Section 8.14(b)(ii): Revenues during the annual period ending on June 30,
[2017][2017]:

 

$

 

 

Is line IIB equal to or greater than $50,000,000?

 

[Yes: In compliance; No: Not in compliance]

C.

 

Section 8.14(b)(ii): Revenues during the annual period ending on June 30, 2019:

 

$

 

 

Is line IIC equal to or greater than $60,000,000?

 

[Yes: In compliance; No: Not in compliance]

 

Exhibit E-4

--------------------------------------------------------------------------------


 

[Annex C to Compliance Certificate

 

DEFAULT]

 

Exhibit E-5

--------------------------------------------------------------------------------


 

EXHIBIT F
FORM OF NOTICE OF BORROWING

 

[INSERT DATE]

 

To:                             Capital Royalty Partners II L.P. and the other
Lenders
1000 Main Street, Suite 2500

Houston, TX 77002

Attn:                    General Counsel

 

Re:  Borrowing under Term Loan Agreement

 

Ladies and Gentlemen:

 

The undersigned, Corium International, Inc. (the “Borrower”), refers to the
Amended and Restated Term Loan Agreement, dated as of November 14, 2014 (as
amended, modified, renewed or extended from time to time, the “Term Loan
Agreement”), between the Borrower, the subsidiary guarantors from time to time
party thereto, and Capital Royalty Partners II L.P., Capital Royalty Partners II
— Parallel Fund “A” L.P., Capital Royalty Partners II - Parallel Fund “B”
(Cayman) L.P. and Capital Royalty Partners II (Cayman) L.P. and the other
lenders from time to time party thereto (the “Lenders”), the terms defined
therein being used herein as therein defined, and hereby gives you notice
irrevocably, pursuant to Section 2.02 of the Term Loan Agreement, of the
borrowing of the Loan specified herein:

 

1.                                      The proposed Borrowing Date is
                    , 201  .

 

2.                                      The amount of the proposed Borrowing is
$                      .

 

3.                                      The payment instructions with respect to
the funds to be made available to the Borrower are as follows:

 

Bank name:

Bank Address:

Routing Number:

Account Number:

Swift Code:

 

The Borrower hereby certifies that the following statements are true on the date
hereof, and will be true on the date of the proposed borrowing of the Loan,
before and after giving effect thereto and to the application of the proceeds
therefrom:

 

a)                                     the representations and warranties made
by the Borrower in Section 7 of the Term Loan Agreement (except for the
representation in Section 7.04(b)) shall be true on and as of the Borrowing Date
and immediately after giving effect to the application of the proceeds of the
Borrowing with the same force and effect as if

 

Exhibit F-1

--------------------------------------------------------------------------------


 

made on and as of such date except that the representation regarding
representations and warranties that refer to a specific earlier date shall be
that they were true on such earlier date;

 

b)                                     on and as of the Borrowing Date, there
shall have occurred no Material Adverse Change since June 30, 2014; and

 

c)                                      no Default exists or would result from
such proposed borrowing.

 

[Signature Page follows]

 

Exhibit F-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower has caused this Notice of Borrowing to be duly
executed and delivered as of the day and year first above written.

 

 

 

BORROWER:

 

 

 

CORIUM INTERNATIONAL, INC.

 

 

 

By

 

 

 

Name:

 

 

Title:(2)

 

--------------------------------------------------------------------------------

(2)To be signed by either the CEO or CFO only.

 

Exhibit F-3

--------------------------------------------------------------------------------
